 231319 NLRB No. 38UNITED STATES SERVICE INDUSTRIES1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.Although the judge did not explicitly analyze the discharges withreference to Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), his findings
are consistent with that decision. The judge essentially found a prima
facie case of discriminatory conduct and considered and rejected as
pretextual the Respondent's proffered defenses to the allegations that
its actions were unlawful. See T & J Trucking Co., 316 NLRB 771,771±773 (1995); Garney Morris, Inc., 313 NLRB 101, 102 (1993);Limestone Apparel Corp., 255 NLRB 722 (1981).2Many of the individuals who engaged in unlawful conduct werestipulated supervisors. The Respondent, however, disputed the super-
visory status of six individuals who engaged in coercive conduct.
The judge found that these six individuals were both statutory super-
visors and agents of the Respondent. We find it unnecessary to de-
termine whether these six individuals were 2(11) supervisors because
we affirm the judge's agency finding. Based on the credited testi-
mony, we agree with the judge that the Respondent placed the dis-
puted individuals in positions where employees could reasonably be-
lieve that they spoke on behalf of management. Therefore, we con-
clude that the statements and conduct of the disputed individuals are
imputable to the Respondent. See Southern Bag Corp., 315 NLRB725 (1994); Broyhill Co., 210 NLRB 288, 294 (1974), enfd. 514F.2d 655 (6th Cir. 1975).United States Service Industries, Inc. and ServiceEmployees International Union, Local 82,
AFL±CIO, CLC. Cases 5±CA±23629, 5±CA±23724, 5±CA±24030, 5±CA±24168, 5±CA±24291,
and 5±CA±24547October 12, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn February 13, 1995, Administrative Law JudgeFrank H. Itkin issued the attached decision. The Re-
spondent filed exceptions and a supporting brief. The
General Counsel filed an answering brief. The Charg-
ing Party filed cross-exceptions, a supporting brief, and
an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order asmodified.AMENDEDREMEDYThe judge correctly recognized that the usual Boardremedies are not sufficient to undo the effects of the
Respondent's illegal activities. Thus, the judge found,
and we agree, that a broad cease-and-desist ordershould be issued, that the notice in both English andSpanish should be both posted at all the Respondent's
worksites and mailed to all employees, and that the
Respondent should be required to submit to the Re-
gional Director a statement of compliance.In its exceptions, the Charging Party seeks addi-tional remedial relief, citing the Respondent's history
of flagrant and pervasive violations of the Act. We
agree with the Charging Party that further remedial
measures are needed in order to effectuate the purposes
and policies of the Act.This is the third Board case documenting the Re-spondent's unlawful response to protected activity
among its building maintenance employees. In August
1990, the Respondent unlawfully refused to reinstate
approximately 25 employees who engaged in an eco-
nomic strike. In December 1990, the Respondent un-
lawfully refused to reinstate approximately 10 more
economic strikers. In both instances, there was no
showing of any legitimate or substantial business jus-
tification for the Respondent's conduct. Indeed, the
Board's decision characterized the Respondent as ex-
hibiting ``total disregard'' for its employees rights
under Laidlaw Corp., 171 NLRB 1366 (1968), enfd.414 F.2d 99 (7th Cir. 1969), cert. denied 397 U.S. 920
(1970). See United States Service Industries, 315NLRB 285, 286 (1994).In July 1992, the Respondent again sought tosquelch protected concerted activity among its mainte-
nance employees when it discharged an employee on
the ground that it could not ``tolerate'' her ``stirring up
the other workers.'' See United States Service Indus-tries, 314 NLRB 30 (1994).The events in the present case, occurring approxi-mately between mid-1993 and mid-1994, show that the
Respondent's unlawful conduct intensified. The judge
found, and we have agreed, that more than a dozen
different kinds of 8(a)(1) violations were committed,
some of them repeatedly. When approximately 20 em-
ployees struck in protest of the Respondent's unfair
labor practices, the Respondent unlawfully refused to
reinstate them on their unconditional application to re-
turn to work. In this connection, the judge found that
the Respondent ``delay[ed] and stall[ed] their recall''
and ``discriminatorily mov[ed] them to other work-
sites'' as part of its ``coercive effort to undermine em-
ployee Section 7 rights.''In addition, the Respondent discriminatorily dis-charged 10 employees in violation of Section 8(a)(3)
and (1). Many of these violations were blatant. For ex-
ample, employees Ricardo and Cristina Diaz were told
by a supervisor that they ``could not work'' because
they ``had gone on strike and had joined the Union.''
Another supervisor admitted to employee Estella Her-
nandez that she was being fired because of the Union,
stating that he had ``expected the other co-workers toVerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
be with the Union, but not'' her. Employee Rosa Flo-res was summarily discharged for refusing to remove
a union button from her smock.In light of this history of pervasive illegal conduct,we find that the Respondent's unfair labor practices are
likely to have a continuing coercive effect on the free
exercise by employees of their Section 7 rights long
after the violations have occurred. Additional remedialaction is necessary in order to dissipate as much as
possible the lingering atmosphere of fear created by
the Respondent's unlawful conduct and ensure that if
the question of union representation is placed before
employees in the future they will be able to exercise
a free choice. Specifically, we shall order three of the
notice and access remedies requested by the Charging
Party. Very similar remedial measures have been
upheld by reviewing judiciary in cases when, as here,
the unfair labor practices ``may have so poisoned the
well'' that a fair election was ``no longer viable.''
Conair Corp. v. NLRB, 721 F.2d 1355, 1385 (D.C.Cir. 1983), sub nom. Garment Workers Local 222,AFL±CIO v. NLRB, cert. denied 467 U.S. 1241 (1984);Teamsters Local 115 v. NLRB, 640 F.2d 392 (D.C.Cir. 1981), cert. denied 454 U.S. 837 (1981); see
Three Sisters Sportswear Co., 312 NLRB 853 (1993),review denied, enfd. 55 F.3d 684 (D.C. Cir. 1995).First, we will require that employees be assembledat each of their worksites and that the notice be read
to them in Spanish and in English by the operations
manager responsible for each building or, at the option
of the Respondent, by a Board agent in the presence
of the operations manager. We have selected the oper-
ations manager as the management official who should
read the notice, or be present when it is read by a
Board agent, because the record indicates that the em-
ployees view him as the personification of the Com-
pany. The public reading of the notice is an ``effective
but moderate way to let in a warming wind of infor-
mation and, more important, reassurance.'' J.P. Ste-
vens & Co. v. NLRB, 417 F.2d 533, 540 (5th Cir.1969). In order to monitor the reading of the notice,
representatives of the Board and of the Union shall
have the right to be present. Texas Super Foods, 303NLRB 209, 220 (1991).Second, on request, the Respondent will grant theUnion and its representatives reasonable access to the
Respondent's bulletin boards and all places where no-
tices to employees are customarily posted. The Re-
spondent has taken swift and widespread action each
time its employees have attempted to enlist the aid of
the Union, and its actions have clearly been aimed at
ensuring that employees think twice before doing so
again. By ordering the Respondent to allow the union
representatives access to the Respondent's bulletin
boards for a reasonable period of time, we seek to pro-
vide the Respondent's employees with reassurance thatthey can learn about the benefits of union representa-tion, and can enlist the aid of union representatives, if
they desire to do so, without fear of unlawful retalia-
tion such as they have experienced in the past.Third, on request, the Respondent will grant theUnion reasonable access to the Respondent's employ-
ees at the worksite in nonwork areas during employ-
ees' nonwork time. We cannot, of course, order third-
party building owners to allow the Union access to
their buildings, but we can order the Respondent not
to interfere with, or cause others to interfere with, the
Union's access to the employees at the worksite during
their nonwork time. The Respondent shall take no ac-
tion to solicit the building owners to deny the Union
reasonable access to the employees at the buildings
where the Respondent's employees perform their work.The latter two access remedies will afford the Union``an opportunity to participate in [the] restoration and
reassurance of employee rights by engaging in further
organizational efforts, if it so chooses, in an atmos-
phere free of further restraint and coercion.'' UnitedDairy Farmers Cooperative Assn., 242 NLRB 1026,1029 (1979), enfd. in relevant part 633 F.2d 1054 (3d
Cir. 1980). The access remedies shall apply for a pe-
riod of 2 years from the date of the posting of the no-
tice or until the Regional Director has issued an appro-
priate certification following a fair and free election,
whichever comes first. Id.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, United
States Service Industries, Inc., Washington, D.C., itsofficers, agents, successors, and assigns, shall take the
action set forth in the Order as modified.1. Insert the following as paragraphs 2(h), (i), and(j), and reletter the subsequent paragraph.``(h) Convene all employees during working time ateach of its worksites and have the notice marked ``Ap-
pendix'' read in English and Spanish to all employees
by the operations manager responsible for that building
or, at the Respondent's option, by a Board agent in the
presence of the operations manager. The Board and the
Union will be afforded a reasonable opportunity to
have representatives present at any assembly called for
the purpose of reading the notice.``(i) Immediately on request, for a period of 2 yearsfrom the date on which the notice is posted or until
the Regional Director has issued an appropriate certifi-
cation following a fair and full election, whichever
comes first, grant the Union and its representatives rea-
sonable access to the Respondent's employees at the
worksite in nonwork areas during employees' nonwork
time. The Respondent shall not interfere with or causeVerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 233UNITED STATES SERVICE INDUSTRIESothers to interfere with, the Union's access to the em-ployees at the worksite during their nonworking time.``(j) Immediately on request, for a period of 2 yearsfrom the date on which the notice is posted or until
the Regional Director has issued an appropriate certifi-
cation following a fair and free election, whichever
comes first, grant the Union and its representatives rea-
sonable access to the Respondent's bulletin boards and
all places where notices to employees are customarily
posted.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.Section 8(a)(1) of the Act makes it an unfair laborpractice for an Employer to ``interfere with, restrain or
coerce employees in the exercise of'' their Section 7
rights. Section 8(a)(3) of the Act forbids Employer
``discrimination in regard to hire or tenure of employ-
ment or any term or condition of employment to en-
courage or discourage membership in any labor organi-
zation.''WEWILLNOT
interfere with, restrain, and coerce ouremployees in the exercise of their Section 7 rights, in
violation of Section 8(a)(1) of the Act, by telling our
employees that because they had signed with the
Union, Service Employees International Union Local
82, AFL±CIO, CLC, and gone on strike, they were not
allowed to work for us at certain building worksites;
by engaging in, and creating the impression that we
were engaging in, surveillance of employee union and
protected concerted activities; by threatening employ-
ees that their union and protected concerted activities
would result in discharge and other adverse con-
sequences; by telling employees that in effect they
could only engage in union and protected concerted ac-
tivities outside of their building worksite; by coer-
cively interrogating employees about employee unionand protected concerted activities and threatening em-ployees with written warnings for their refusal to iden-
tify employees engaged in Union and protected con-
certed activities; by threatening employees with trans-
fer and discharge if they went on strike; by threatening
employees with the elimination of part of our operation
because they had joined the Union and engaged in a
strike; by telling employees that they had been perma-
nently replaced because they had engaged in a strike
to protest our unfair labor practice conduct; by telling
employees that they had problems because they had
engaged in protected strike activity; by telling an em-
ployee that after his return from leave he would be
transferred to another building worksite and his current
position could not be reserved because he had partici-
pated in union and protected concerted activities; by
telling other employees that they had not been trans-
ferred to available work because of their participation
in union and protected concerted activities and threat-
ening that employees who had engaged in union and
protected concerted activities would be terminated; by
telling other employees that they had been transferred
because of their union and protected concerted activi-
ties; by informing an employee that she had been fired
because of her union membership; by issuing a written
warning to an employee because she wore a union but-
ton, and by rewarding nonstriking employees by pay-
ing them a bonus.WEWILLNOT
discriminate in regard to hire or ten-ure of employment or any term or condition of em-
ployment to discourage membership in the Union, in
violation of Section 8(a)(3) and (1) of the Act, by fail-
ing and refusing to offer full and immediate reinstate-
ment to the 21 striking employees named below who
were engaged in a strike caused by our unfair labor
practice conduct and/or by not returning them to sub-
stantially equivalent positions, on their July l, 1993 un-
conditional offer to return to work:1. Augustin Barrero12. Saul Herrera
2. Juan Bolanos13. Santos Juares

3. Maria Campos14. Jose Lopez
4. Nelson Canales15. Maria Mancia

5. Olga Carranza16. Jose Rovira

6. Nemecio Cotoc17. Felicita Saravia

7. Rosendo Donis18. Jose Saravia

8. Jose Galicias19. Alfonso Sorto

9. Milton Guzman20. Maria Treminio

10. Alma Hernandez21. Rosa Urrutia

11. Maria HernandezWEWILLNOT
discriminate in regard to hire or ten-ure of employment or any term or condition of em-
ployment to discourage membership in the union, in
violation of Section 8(a)(3) and (1) of the Act, by
discriminatorily discharging employees Ricardo Diaz
and Cristina Diaz about October 11, 1993; by discrim-VerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
inatorily issuing written warnings to employee MariaTreminio about November 29 and December 7 and
later discharging her about December 22, 1993; bydiscriminatorily discharging employee Juan Bolanos
about November 22, 1993; by discriminatorily dis-
charging employees Maria Campos, Augustin Barrero,
and Mericruz Sorto about January 27, 1994; by
discriminatorily transferring employee Carlos Ipanaque
about February 7 and issuing him a warning about
February 28, 1994; by discriminatorily discharging em-
ployee Estella Hernandez about June 6, 1994; by
discriminatorily issuing a written warning to employee
Rosa Flores and discharging her about June 8 and 9,
1994; and by again discriminatorily issuing warnings
to employee Carlos Ipanaque about April 7 and 26 and
later discharging him about April 27 or 28, 1994.WEWILLNOT
in any other manner interfere with,restrain, or coerce our employees in the exercise of the
rights guaranteed to them by Section 7 of the Act.WEWILL
offer the 21 striking employees namedabove immediate and full reinstatement to their former
jobs or, if those jobs no longer exist, to substantially
equivalent positions, without prejudice to their senior-
ity or any other rights or privileges previously enjoyed,
and WEWILL
make them whole for any loss of earn-ings and other benefits suffered as a result of our fail-
ure to honor their July 1, 1993 request to return to
work from their unfair labor practice strikes, dismiss-
ing if necessary any employees hired on or after the
commencement of their unfair labor practice strikes,
with interest, as provided in the Board's Decision and
Order.WEWILL
offer discriminatees Ricardo Diaz, CristinaDiaz, Maria Treminio, Juan Bolanos, Maria Campos,
Augustin Barrero, Mericruz Sorto, Carlos Ipanaque,
Estella Hernandez, and Rosa Flores immediate and full
reinstatement to their former jobs or, in the event their
former jobs no longer exist, to substantially equivalent
positions, without prejudice to their seniority or other
rights and privileges previously enjoyed, and WEWILL
make them whole for any loss of earnings they may
have suffered by reason of their unlawful and discrimi-
natory firings and/or transfers, with interest, as pro-
vided in the Board's Decision and Order.WEWILL
remove from our files any references tothe discriminatory discharges and transfers of and/or
warnings to the 10 discriminatees named above, and
notify those discriminatees in writing that this has been
done and that evidence of these discriminatory actions
will not be used as a basis for future personnel action
against them in any way.WEWILL
pay to each of our striking employees bo-nuses unlawfully paid to nonstriking employees on
June 14 and 15, 1993, with interest, as provided in the
Board's Decision and Order.WEWILL
, immediately on request, for a period of 2years from the date on which the notice is posted or
until the Regional Director has issued an appropriate
certification following a fair and free election, which-
ever comes first, grant the Union and its representa-
tives reasonable access to our bulletin boards and all
places where notices to employees are customarily
posted.WEWILL
, immediately on request, for a period of 2years from the date on which the notice is posted oruntil the Regional Director has issued an appropriate
certification following a fair and free election, which-
ever comes first, grant the Union and its representa-
tives reasonable access to our employees at the work-
sites in nonwork areas during the employees' nonwork
time. WEWILLNOT
interfere with, or cause others tointerfere with, the Union's access to employees at the
worksite during their nonworking time.WEWILL
convene all employees during workingtime at each of our worksites and have the notice read
in English and in Spanish to all employees by the op-
erations manager responsible for the building or, at our
option, by a Board agent in the presence of the oper-
ations manager. The Board and the Union shall be af-
forded a reasonable opportunity to have representatives
present at any assembly called for the purpose of read-
ing the notice.UNITEDSTATESSERVICEINDUSTRIES,INC.Angela S. Anderson and Cindy Ramirez, Esqs., for the Gen-eral Counsel.Joel I. Keiler, Esq., for the Respondent.Larry Engelstein, Esq., for the Union.DECISIONSTATEMENTOFTHE
CASEFRANKH. ITKIN, Administrative Law Judge. Unfair laborpractice charges and amended charges were filed in the
above consolidated proceedings on June 17, July 19, August
17, and November 8, 1993, and on January 24, March 16,
and July 11, 1994. Unfair labor practice complaints were
issued on December 23, 1993, and on January 14, March 8,
May 31, and August 10, 1994. The complaints were later
amended at the hearings. Briefly, General Counsel alleged in
the consolidated complaints that United States Service Indus-
tries, Inc. (Respondent Employer), in resisting Charging
Party Union's attempt to represent its janitorial employees,
violated Section 8(a)(1) of the National Labor Relations Act
by resorting to widespread acts of proscribed interference, re-
straint, and coercion, including, inter alia, repeated threats of
reprisals to employees because they had engaged in union
and protected concerted activities; repeated coercive interro-
gations of employees concerning their union and protected
concerted activities; repeated acts of surveillance of employ-
ees' union and protected concerted activities; repeated state-
ments to employees that they had been permanently replacedVerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 235UNITED STATES SERVICE INDUSTRIES1The 21 striking employees, as alleged, are:1. Augustin Barrero12. Saul Herrera

2. Juan Bolanos13. Santos Juares

3. Maria Campos14. Jose Lopez

4. Nelson Canales15. Maria Mancia

5. Olga Carranza16. Jose Rovira

6. Nemecio Cotoc17. Felicita Saravia

7. Rosendo Donis18. Jose Saravia

8. Jose Galicias19. Alfonso Sorto

9. Milton Guzman20. Maria Treminio

10. Alma Hernandez21. Rosa Urruita

11. Maria Hernandez2The United States District Court for the District of Columbia onNovember 3, 1994, issued a temporary injunction against Respond-
ent Employer pursuant to Sec. 10(j) of the Act pending final adju-
dication by the Board of the instant proceedings. See Tr. pp. 1403
to 1407.because they had engaged in a strike to protest the Employ-er's unfair labor practice conduct; and awarding bonuses to
nonstriking employees.General Counsel further alleged that from about June 14to July 1, 1993, employees of Respondent Employer at build-
ing worksites 529 14th Street N.W. and 1331 Pennsylvania
Avenue N.W., Washington, D.C., struck the Employer; that
from about June 18 to July 1, 1993, employees at building
worksite 1420 New York Avenue N.W. struck the Employer;
that from about June 22 to July 1, 1993, employees at build-
ing worksite 1800 Massachusetts Avenue N.W. struck the
Employer; that the above strikes were caused and/or pro-
longed by the Employer's unfair labor practice conduct; that
about July 1, 1993, the 21 striking employees named below
made an unconditional offer to return to their former posi-
tions of employment;1and that effective July 1, 1993, theEmployer failed and refused to offer full and immediate rein-
statement to the employees and/or has not returned them to
substantially equivalent positions because of their union and
protected concerted activities, in violation of Section 8(a)(3)
and (1) of the Act.General Counsel further alleged that Respondent Employeralso violated Section 8(a)(3) and (1) of the Act by
discriminatorily discharging employees Ricardo Diaz and
Cristina Diaz about October 11, 1993; by discriminatorily
issuing written warnings to employee Maria Treminio about
November 29 and December 7 and later discharging her on
December 22, 1993; by discriminatorily discharging em-
ployee Juan Bolanos about November 22, 1993; by
discriminatorily discharging employees Maria Campos,
Augustin Barrero, and Mericruz Sorto about January 27,
1994; by discriminatorily transferring employee Carlos
Ipanaque about February 3 and issuing him a warning about
February 28, 1994; by discriminatorily discharging employee
Estella Hernandez about June 6, 1994; by discriminatorily
issuing a written warning to employee Rosa Flores about
June 8 and discharging her about June 9, 1994; and by againdiscriminatorily issuing warnings to employee Carlos
Ipanaque about April 7 and 26 and later discharging him
about April 27, 1994.Respondent Employer, in its answers to the above com-plaints, generally denied violating the Act as alleged. Ac-
cordingly, hearings were held on the issues thus raised on
October 19, 26, 27, 28, and 31, and on November 1, 2, 3,
and 4, 1994, in Washington, D.C.2Upon the entire record inthis consolidated proceeding, including my observation of thedemeanor of the witnesses, I make the followingFINDINGSOF
FACTRespondent Employer is engaged in providing janitorialservices to buildings in the Washington, D.C. area, and is ad-
mittedly engaged in commerce as alleged. Charging Party
Union is admittedly a labor organization as alleged. The rel-
evant evidence pertaining to the Employer's conduct in re-
sisting the Union's attempt to represent its employees is
summarized below.I.A. The Employer's Treatment of Employees MariaCampos and Mericruz SortoMaria Campos testified that she started working for theEmployer in May 1991 cleaning offices and bathrooms at its
building worksite 529 14th Street in Washington, D.C.; that
she first became involved in union activities about April or
May 1993; that she actively supported the Union and at-
tended union meetings; that union meetings were held ``in
front of the building'' ``sometimes three times a week''; and
that Company Supervisor Fernando Garcia ``saw'' her and
her coworkers ``meeting with the Union representatives'' be-
cause he ``would several times pass by.'' Campos recalled
that later, during May, Company Supervisor Henry Claros in-
formed her and her coworkers at a ``meeting'':He [Claros] had ... received orders from [supervisor]
Garcia to gather the workers ... [and] at that meeting

he told us that the persons that were with the Union
... were going to lose [their] job.
Supervisor Claros also questioned Campos at work about``when we were going to strike''; ``[Claros was] always ask-
ing the same [questions] . .. how's the strike ... how are

things with the Union ... I would always ask him to ask

the other workers.''Campos next testified that she and her coworkers firststruck the Employer on or about May 26, 1993, for ``about
two days.'' The employees thereafter ``continued organiz-
ing,'' and later, during June, they again struck the Employer.
During this period of time, Campos ``pass[ed] out [Union]
flyers'' ``sometimes to the tenants'' at her building worksite
and to persons ``interested [in] the strike.'' She recalled that
during the second strike she and her coworkers would ``pick-
et'' and also ``distribute leaflets'' ``outside the building.''
Company Supervisors Garcia, Richard Gallaher, and ``other
supervisors'' would observe her and her coworkers picketing.
On one occasion, Gallaher had a ``video camera'' ``while we
were picketing'' ``and he was aiming the camera toward
us.'' She noted that she also had picketed at other Employer
building worksites. And, she identified General Counsel's
Exhibit 19 as a ``petition'' signed by her and coworkers that
was to be given to management protesting their terms and
conditions of employment.The record shows (see G.C. Exhs. 5, 20, 21, and 22) thaton or about May 27, 1993, Campos and 22 coworkers signed
a notice addressed to Company President James Matthews,
stating that ``as of the start of our shift tonight we have gone
on strike to protest unfair labor practices committed byVerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3On cross-examination, Campos was questioned about the ``reasonwhy you went on the second strike.'' She explained, inter alia,The reason was that when we came back from the first strikewe were treated worse. That's why we were going to fight to
the end so that the situation would improve.Counsel for Respondent asserted (Tr. p. 273) that Campos, follow-ing the second strike, had been ``transferred back to 529'' because
``she engaged in poor cleaning at the New York Avenue building.''
Company Vice President Joel Felrice had generally acknowledged
earlier, however (Tr. pp. 165±166), that her ``file'' ``indicates she
was an excellent cleaner, no complaints, being a good example for
the rest of the cleaners.'' Further, Campos explained that when Gar-
cia had transferred her ``back to 529'' he had said to her that she
was not ``cleaning well.'' She in turn had responded to Garcia that
there was ``too much work'' and ``very few persons in the build-
ing.''On redirect examination, it was demonstrated that Campos had be-come confused between a supervisor named Henry Claros and a su-
pervisor identified as ``Carlos.'' Her poststrike conversation pertain-
ing to a ``transfer'' was apparently with ``Carlos.'' (See Tr. pp. 484to 490 and fn. 9, infra.) Campos noted that Supervisor Henry Claros
``had left'' the Employer by that time.USSI.'' On or about May 28, Campos and 22 coworkerssigned a notice to Matthews, stating that ``as of the start of
our shift today we are making an unconditional offer to re-
turn to work.'' Thereafter, on or about June 14, Campos and
18 coworkers again signed a notice to Matthews, stating that
``as of the start of our shift tonight we have gone on strike
to protest unfair labor practices committed by USSI in our
buildings over the past month.'' The record shows that the
Employer, in response, paid nonstriking employees a
``bonus'' for working June 14 and 15. (See G.C. Exh. 51,
and Tr. pp. 1172 to 1178, 1180 to 1186.) Subsequently,
about July 1, Campos and 12 coworkers signed a notice ad-
dressed to Matthews, stating that ``as of the start of our shift
today we are making an unconditional offer to return to
work.'' The record further shows that Campos was reinstated
by the Employer at a different building worksite on or about
July 16.Campos recalled that, following the second strike, it was``more than a week'' before she was recalled to work by the
Employer. She was, as noted, returned to another building
jobsite on or about July 16. Later, however, about December
1993, Supervisor Garcia instructed Campos that she was
``being sent back to 529,'' her prestrike worksite. Garcia,
about the same time, apprised Campos:He [Garcia] knew that we were always organizingand signing petitions ... he told me and my friend

Mericruz [Sorto] that we were going to be moved to529 ... the contract [which the Employer had] to per-

form cleaning services at 529 they had just lost.Campos further recalled that Supervisor Garcia asked her andher coworkers at the 529 building jobsite for the names of
the ``persons that were going to apply [to] the new com-
pany'' which was going to take over the cleaning service
contract there. Supervisor Claros also stated that ``he needed
to know [the] persons that were going to apply and the per-
sons that were not going to apply.'' Campos apparently had
signed a ``list'' to work for the ``new company.'' Campos,
however, had been later informed that ``the new company
was only giving four hours of work and [her] work [hours
were then] six hours.'' Consequently, she informed Claros
that she ``wanted to continue working for USSI.'' Claros had
assured Campos that ``people [who wanted to remain with
the Employer] would be transferred to other buildings.''Campos was not in fact transferred by the Employer, butwas instead ``discharged'' during January 1994. (See Tr. pp.
165 to 166 and G.C. Exh. 5.) Campos later went to the Em-
ployer's office and spoke with, inter alia, Company Super-
visor Raul Arroyo. According to Campos, she was told that
work with the Employer was available but permission for a
``transfer'' would have to be obtained from Garcia and
Gallaher. This permission was not obtained. And, Arroyo
later apprised Campos that ``it was because of the strike that
we were taken out of that work.'' Garcia, at the time, also
made it clear to Campos ``that it was his own decision ...

he felt he could fire any person that he wanted.'' Campos
noted that ``from then on I didn't hear anything else [and]
they didn't call me back for work.'' In addition, Campos' co-
worker Mericruz Sorto, who also had been accused by Su-
pervisor Garcia of similarly engaging in union activities, wassimilarly discharged during January 1994. (See Tr. pp. 152to 154.)3Joel Felrice, the Employer's chief financial officer, ac-knowledged (Tr. pp. 1339±1340):[W]hen [his] Company loses an account it is generallythe Company's practice to take those employees from
the account that [he] lost and move them into another
building that is available.Raul Arroyo, formerly operations manager and now vicepresident of the Employer, generally denied, inter alia, know-
ing or ever talking with Campos. He claimed that ``to [his]
knowledge'' she never worked ``in one of [his] buildings.''
In like vein, Company Operations Manager Fernando Garcia
generally denied making any coercive or related statements
to employee Campos. And, former employee Rosa Lopez
generally claimed, inter alia, that she never witnessed Henry
Claros or Fernando Garcia engage in coercive conduct attrib-
uted to them.In addition, Richard Gallaher, vice president of operations,generally asserted that Supervisor Claros had in fact been
``fired before the strikers came back.'' Gallaher claimed
Claros was ``fired'' ``after the one day strike''; ``I believe
he was fired during that one,'' referring to the ``second
strike''; and the ``strike I am referring to is the strike that
started on I believe May 29.'' He finally claimed that Claros
``was fired on June 8, 1993.'' Further, Gallaher claimed that
he in fact had gone ``to 1420 New York Avenue to observe
the picket line ... during the month of June ... [and]

brought a video camera [because] I wanted to document the
Union actually obstructing my employees.'' He admittedly
did not ``see anybody doing that'' and assertedly ``didn't
film any activities.'' He later told strikers after the ``strike
ended'' ``at the National Press'' building ``that every one of
their positions had been replaced.'' He also generally denied
various related statements attributed to him by employees.
See also the testimony of Joel Felrice, chief financial officer
for Respondent (Tr. pp. 1299±1301), pertaining to when
Claros was assertedly ``terminated'' by the Employer. In ad-
dition, compare the testimony of Joel Felrice pertaining to
bonuses granted nonstriking employees cited above (Tr. pp.VerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00006Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 237UNITED STATES SERVICE INDUSTRIES4Counsel for Respondent asserts that Fewell, unlike Hancock, isnot a ``supervisor'' as alleged (Tr. p. 401). Company Vice President
Felrice acknowledged that in September 1993 Fewell first ``became
a supervisor.'' See Tr. pp. 350 to 351.1172±1178, 1180±1186), and his later testimony on this sub-ject (Tr. pp. 1305±1311), where he claimed, inter alia:[T]he employees were on strike on that one day strike,and this is their regular pay which is called bonus pay
because there was no other column to put it in ...

[t]hey came from other locations ... it wasn't a bonus

at all.B. The Employer's Treatment of Employee Rosa FloresRosa Flores testified that she started working for the Em-ployer in May 1991; that during June 1994 she worked from
5:30 to 10 p.m. as a cleaning person at building jobsite 401
M Street N.W.; and that her manager there was Walter Han-
cock and her ``supervisor'' was Tawanda Fewell. Flores ex-
plained that Fewell was the ``supervisor'' for the ``east
tower'' and ``number three mall'' where some five employ-
ees ``worked''; Fewell ``would order me [to] the area I had
to clean''; ``checked work''; ``would keep track or control
of the offices that were closed or opened that I would
clean''; ``would assign the work''; gave Flores, as discussed
below, a written ``warning notice'' signed by ``supervisor''
Fewell; and was identified by Manager Hancock as a ``super-
visor.'' Flores wore a Company provided ``blue apron'' at
work; however, Fewell wore no ``uniform.''4Flores recalled that she became involved with the Unionduring early 1994; that during May 1994 she, with her co-
workers, would meet with union representatives ``outside the
building'' about ``twice a week''; and that Manager Hancock
and ``supervisor'' Fewell ``saw'' her meeting with the union
representatives on a number of occasions. Flores, on or about
June 7, 1994, was wearing attached to her ``apron'' a ``but-ton that was given to [her] by the people of the Union''; the
``button'' was about 1 inch in diameter; and the ``button''
read: ``Justice For Janitors.'' Fewell observed the ``button''
and repeatedly told Flores that ``Mr. Hancock was going to
fire'' her. Hancock, later that day, confronted Flores at work;
he ``was angry'' and told her ``take it off'' referring to the
union ``button''; he warned that she ``could not work with
that button''; ``USSI was not Union''; ``take it off.'' Han-
cock quizzed Flores: ``Are you campaigning [for the]
Union?'' She responded: ``Maybe.'' Flores noted that she
had ``never'' been told previously about any limitations on
what she could ``wear'' on her ``apron.'' And, counsel for
Respondent acknowledged that ``we have no rule against it.''
(See Tr. p. 414.)On the following day, as Flores further testified, Hancockpresented Flores with General Counsel Exhibit 31, a ``warn-
ing notice,'' when she attempted to ``sign in'' for work. This
``notice,'' signed by ``supervisor'' Fewell and ``operations
manager'' Hancock, states: ``On June 7, 1994 Ms. Flores re-
fused to remove [a] Union button from her USSI [apron]
after being told several times by her supervisor Ms. Fewell.''
Hancock wanted Flores to ``sign it'' and she refused. She
was later told by Hancock that she was ``fired.'' Hancock,
although requested by Flores, adamantly refused to provide
Flores with a ``paper'' explaining ``why'' she had been``fired'' for ``the unemployment office.'' Hancock threatened``to call security to take [her] out'' of the building, and she
``left.''Flores, as she further testified, subsequently went to theEmployer's ``office.'' There, she spoke with Supervisor Fer-
nando Becerra. She requested her ``checks.'' He questioned
her as to ``why'' she was ``fired.'' She explained: ``Because
I was wearing a Union button.'' Becerra then asked, ``[I]f
[she] didn't know that USSI was against the Union'' and
also warned that she ``was not the owner of the uniform to
wear or put on whatever [she] wanted.'' She then inquired
about her ``vacations'' and he responded that she had ``lost
them.''Walter Hancock, project manager for the Employer, gen-erally testified that he gave Flores ``a warning notice for
wearing a button on her uniform.'' He claimed: ``I mistak-
enly thought there was a law [or] USSI policy not to wear
a Union button on a smock.'' He next claimed that Flores
was in fact ``discharged'' ``for abandoning her position.''
And, Operations Manager Fernando Becerra generally denied
certain statements attributed to him by Flores. Becerra as-
serted: ``I didn't know what she was wearing.'' See also the
testimony of Joel Felrice, chief financial officer for Respond-ent, referring to Flores' ``sign-in'' and ``sign-out'' sheets for
June 7, 8, and 9, 1994 (R. Exhs. 7(a), (b), and (c), Tr. pp.
1298±1299, and G.C. Exh. 14).C. The Employer's Treatment of EmployeeEstellaHernandez
Estella Hernandez testified that she started working for theEmployer in 1992; that during June 1994 she performed
cleaning services for the Employer with about five other em-
ployees at the ``old building'' of the Giant Food jobsite in
Landover, Maryland; that her ``supervisor'' there was Victor
Villalobos; and that Villalobos ``checked the work we did,''
would ``order us in the work area'' and had told her ``he
was the supervisor and if [she had] any problems to address
[them] to him.'' She also recalled that Villalobos ``gave [her]
several warnings.'' Company Officer Felrice acknowledged
that Villalobos was hired as an ``assistant supervisor'' on or
about June 21, 1993. (See Tr. pp. 342±343.) In addition, Her-
nandez identified Henry Lara as the ``supervisor'' in the
``new building'' at that jobsite. Lara's supervisory status was
not disputed at the hearing.Hernandez attended union meetings commencing aboutMay 1994. About May 14, Hernandez, together with her co-
workers, signed a petition to the Employer requesting res-
toration of Company provided transportation for the employ-
ees. This petition was turned over to the Union and later pre-
sented to Manager Javier Marius. Hernandez and her co-
workers were present when the petition was presented to
Marius in the company office. Hernandez was then wearing
a union shirt. There, according to Hernandez, ``they agreed
that the transportation would be reinstated as soon as pos-
sible.'' In addition, Marius stated that ``we were going to be
given a bonus of $32 every two weeks.'' Shortly thereafter,
as Hernandez further testified, Villalobos informed her at
work that Lara ``had ordered'' him to tell her that she ``had
to clean ... the entire area that very same day'' and ``if

[she] did not ... [that] was going to be a reason ... for

[her] to be fired.'' Hernandez ``usually'' would only cleanVerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00007Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Diaz noted that she went on ``strike'' the second time ``to backup [co-worker] Lisseth Mejia''; ``Lisseth Mejia was harassed a lot
and also ... given extra work.'' Diaz further noted that coworkers

Olga Carranza, Maria Carranza, Mejia, and herself had been openly
``active for the Union'' ``at 1331.'' In addition, she and her cowork-
ers had also signed a petition to the Employer protesting their wages
and benefits. (See G.C. Exh. 32.)6On cross-examination Diaz generally acknowledged striking theEmployer the ``second time'' because the Employer was ``still giv-
ing [her] too much work and they still hadn't given [her] any more
money.''Company Operations Manager Fernando Garcia generally denied,inter alia, interrogating Diaz or ``any employee.'' And, Michael Ep-
stein, the Employer's chairman of the board, generally claimed, inter
alia, that a striking employee had told him during June 1993 that
``we're on strike for holidays and vacations'' and gave no ``other
reasons.'' Cf. C.P. Exh. 6 and Tr. pp. 1418±1419.``two offices daily'' ``because there wasn't enough time''and it was ``too much work.''Hernandez next recalled that on or about Monday, May30, 1994, she injured her foot. She returned to work on
Tuesday ``with [her] foot in bad condition.'' In addition, her
automobile needed to be fixed. On Wednesday she requested
``permission'' from Villalobos for a few days off from work.
Villalobos granted her off until Monday of the next week.
She returned to work on Monday, June 6. However, she
could not find her ID card. She then spoke with Supervisor
Lara, and he summarily informed her that she had been
``fired.'' She asked for the ``reason'' for her firing and was
told that ``he had the authorization to fire her.'' She then
asked ``if [she] was being fired because [she] was a member
of the Union,'' and he replied, ``exactly, yes.'' He added that
he had ``expected the other co-workers to be with the Union,
but not [her].'' Hernandez later tried to ``communicate with
Javier Marius, the manager.'' She wanted an ``explanation
for [her] firing.'' Marius then told her in a telephone con-
versation on Tuesday, June 7 that she ``had not shown for
work on Wednesday, Thursday and Friday'' of the previous
week and had ``not communicated with Victor Villalobos.''Hernandez next recalled that during September 1994, she,accompanied by a union representative, went to the Employ-
er's office and spoke with Manager Marius. She noted that
the union representative ``was not welcome there.'' She then
had the following conversation with Marius:I [Hernandez] told [him, Marius,] that I was comingback to work, because I understood that I was not fired.
And he replied that it was true that I was not fired, but
he could not take me back to Giant, because that's
where the problem started. I told him that I didn't have
any problem in that building and I could go back tothat building. And he replied ... [he] could not do

that ... he could put me in a different area of work.

I told him that I couldn't because I had to make ar-
rangements for my children. I told him that I could go
back or start work on Monday ... and he replied that

he could not give me any area ... he was going to

recommend [me] to another manager.Hernandez, despite further efforts to be recalled by the Em-ployer, was not recalled.Javier Marius, operations manager for the Employer'sMaryland division, testified, inter alia, that he had informed
Hernandez during a meeting with her that ``you never [have]
been terminated ... I was always waiting for you ... I

have a position for you ... you ask me [for] a new position

and I send you,'' and thereafter ``[you] never appeared in the
office.''Maria Mendez, an employee called as a witness for theEmployer, claimed that she witnessed a ``conversation''
when coworker Hernandez apprised Villalobos that Hernan-
dez was ``no longer going to work'' for the Employer.
Mendez recalled that Villalobos supervised some two to five
employees. In addition, Mendez noted that the above con-
versation occurred while she and her coworkers ``were stand-
ing on the corner waiting for a bus from the Company to
pick [them] up.''D. The Employer's Treatment of Employee Maria DiazMaria Diaz testified that she started working for the Em-ployer in 1992 and left on August 27, 1993; she performed
cleaning services for the Employer at building jobsite 1331
Pennsylvania Avenue; she met with union representatives
during 1993; and she went ``on strike'' ``for one night'' on
or about May 27, 1993. She recalled that she went out ``on
strike'' again during June and later returned to work.5Diaz further testified that about June 30 she and coworkerMaria Flores went to the Employer's office to ``pick up''
their paychecks. There, they spoke with Company Supervisor
Fernando Garcia. Garcia asked, ``why ... we weren't

[going] back to work.'' Diaz responded that ``we were going
to pick up the check[s]'' and asked, ``if we could go back
to work again ... we needed the work ... we needed a

job.'' Garcia asked, where ``we sorry to be with the Union
and how much did they pay us.'' Diaz ``told him $50.'' He
asked, ``[H]ow could [she] manage with that with four chil-
dren.'' She explained that she had ``another job during the
day.'' Garcia then stated that ``he was going to give us the
job back, but in another building,''He [Garcia] said that we were being replaced at 1331and that he couldn't send us back to the same building
because he didn't want any problems with his employ-
ees.She was later returned to work at another building jobsite.6E. The Employer's Treatment of EmployeeFelicitaSaravia
Felicita Saravia testified that she worked for the Employerat its 529 14th Street building and that she too joined the
strike there. She recalled that ``after three weeks I wanted to
go back to work.'' She spoke to company representatives
Richard Gallaher, Fernando Garcia, and Juan Lopez. She ex-
plained:The whole group of us was there, and they [Manage-ment] told us they would not give us a reply until Mr.
Gallaher was there, who would give us the an-
swer.... 
[Gallaher arrived and he] spoke in English... [Lopez] was there to translate. He [Gallaher] told

us that those of us who had gone out to strike ... that

there were already other people who had come to work.
[He asked] why we had gone on strike. [He said] thatVerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00008Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 239UNITED STATES SERVICE INDUSTRIES7On cross-examination Saravia acknowledged that her prehearingaffidavit stated:Fernando asked us what we wanted and he wanted to knowwhy we went out on strike. We explained to him that we wanted
the Company to respect us, give us sick leave days and better
benefits.8Counsel for General Counsel explained that she was contendingonly that Saravia ``was returned late'' ``and her hours were re-
duced'' following her ``unconditional offer to return to work.'' Re-
spondent Employer nevertheless cited warning notices and related
documents in Saravia's personnel file. See Tr. 1327±1330. Counsel
for Respondent asserted (Tr. p. 1329): ``It shows that she was pos-
sibly the worst employee that the Employer had to take back and
any discrimination was justified.'' When Joel Felrice, the Employ-
er's chief financial officer, was later asked: ``Are you claiming that
this employee was delayed reinstatement or otherwise not restored
to the rates of pay she should have or hours ... because of these

warning notices,'' he responded: ``At this time I don't know'' (Tr.
p. 1330).we no longer had a job there because the ones that theyhad there now were already full time.[He asked] why we had gone on strike and what is itwe wanted. What we told him is that there was ...

a lot of violations ... he was giving us a lot of work.
Saravia next recalled that Lopez had later telephoned her,requesting her ``to go to the office.'' There, ``he interrogated
us'' about ``why had we gone on strike.'' He assigned her
to a new building ``for only one night.'' She told him that
``I needed more work.'' Some 3 weeks later, as Saravia fur-
ther testified,I [Saravia] went back to 529. I wanted to work [but]Carlos told me that I would only work for four days
and then told me there was no more work.7Juan Lopez, personnel director for the Employer, generallydenied, inter alia, questioning Saravia or coworker Alfonso
Sorto about ``why they struck, what they got out of it or for
how long they struck.''8F. The Employer's Treatment of EmployeeMariaTreminio
Maria Treminio testified that she started working for theEmployer about May 1993. The record shows that on June
22, 1993, Treminio and four coworkers at the Employer's
1800 Massachusetts Avenue worksite signed a notice to
Company President Matthews stating that ``as of the start of
our shift tonight we have gone on strike to protest unfair
labor practices committed by USSI.'' Later, Treminio and
her coworkers signed a notice dated July 1, 1993, to Com-
pany President Matthews stating that ``as of the start of our
shift today we are making an unconditional offer to return
to work.'' (See G.C. Exhs. 28(o) and (s).) Treminio ex-
plained that she had joined the ``strike'' after employees
from the Employer's 529 14th Street building had told her
and her coworkers ``that they were protesting against the vio-
lations of USSI.''Treminio further explained that her Supervisor AntonioCastro had the following conversation with her and her co-
workers shortly before the ``strike'':He [Castro] said, do you know what you're going toget into ... you are not going to come back to work

in this building ... you may come back, but it will

be in Maryland, Virginia or Baltimore.Treminio noted that, following her July 1 ``unconditionaloffer to return to work,'' ``two weeks went by ... we

showed up ... but we did not get to work.'' Then, manage-

ment put her back to work at a different building, 1730
Pennsylvania Avenue. There, Treminio and four coworkers
signed a ``petition'' to the Employer, stating that theywant to be treated fairly on the job ... want paid va-
cations, sick leave and a raise ... [and] ... deserve

respect.Subsequently, during late November 1993, as Treminiofurther testified,I [Treminio] showed up to work after the holiday ofThanksgiving.... I 
asked the supervisor CristinoAyala ... at what time we were going to finish work.

[Ayala] told me 12 [midnight].... 
[Later, manager]Sandra Aquilar and another supervisor [named] Alva
... told me that we're going to leave at nine. And, I

said I don't know because I had asked Cristino Ayala
and he had told me 12. ... She said no, let's get out

at nine ... people have not come [in]
.... 
And thenI answered her, the bathrooms are all dirty. .. She

said we're going to leave at nine ... make sure that

all the toilets are really clean ... and the rest just give

it a check.... I 
finished at 9:20 PM.On the following day,I [Treminio] went upstairs to work and when I was al-ready cleaning the bathroom Cristino Ayala arrived
... with a paper ... a warning.
The written ``warning notice,'' from ``operations manager''Raul Arroyo and ``supervisors'' Sandra Aquilar and Cristino
Ayala, faulted Treminio because she assertedly ``did not fin-
ish [her] work like it was supposed to be on Friday
11/26/93.'' Treminio, as the ``notice'' shows, did ``not ac-
cept this warning because [she assertedly had] ... cleaned

all the bathrooms, but if something was not done correctly
... [she] could not do the same [work] that is done in six
hours because that day ... [they] only worked three

hours....'' (See G.C. Exh. 7.) Nothing else was then said
to her.Shortly thereafter, on December 7, 1993, Treminio wasgiven a ``second warning'' ``for [assertedly] not finishing
[her] work,'' together with a 3-day suspension. (See G.C.
Exh. 8.) Treminio explained:[T]he building at 1730 Pennsylvania Avenue had threestories under construction. On Sunday I [Treminio] had
worked cleaning out those floors with the supervisor
and his wife. There were about six of us working. On
Monday I showed up to work and I started working the
12th, 11th and 10th [floors]. And when I was coming
down to the 9th, they sent me back to the bathrooms
on the 12th, 11th and 10th floors again.... 
Then, themanager Sandra Aquilar told me that the bathroomsVerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00009Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9The ``supervisory status'' of ``Carlos'' was disputed. Treminionoted that ``Carlos'' ``had worked earlier as an assistant at 1800
Massachusetts.'' See Tr. pp. 829 to 831. Cf. G.C. Exh. 9, a ``warn-
ing notice'' issued to Treminio showing ``Carlos Flores'' as
Treminio's ``supervisor'' and Fernando Garcia as ``operations man-
ager,'' and Tr. p. 1273.10G.C. Exh. 9, the ``written warning,'' which Fernando Garcia re-fused to give to Treminio, is dated December 22, 1993, and faults
the employee for her ``unsatisfactory work.'' See Tr. pp. 835 to 836.11On cross-examination counsel for Respondent asserted that``every time she [Treminio] worked for USSI [during the past few
years] she was no good and got fired.'' See Tr. p. 849. She was ap-
parently discharged in July 1992 ``after one night.'' See Tr. p. 850.
Counsel for Respondent next asserted that she had not indicated in
her 1993 ``job application'' that she ``had worked for USSI before.''
See Tr. p. 851. Counsel for Respondent was asked if the Employer
is ``claiming that they discharged her because of a statement con-
tained in her job application.'' Counsel responded: ``if the Courts
will allow it we'll take advantage of it.'' See Tr. p. 852.were perfect. But when I was getting ready to leave... Cristino Ayala the supervisor ... told me again,

I'm sorry Ms. Treminio, but I have here another paper
for you to sign.Treminio protested that ``I had examined them [the bath-rooms] ... even the manager told me that I had done a per-

fect job.'' Treminio told Ayala: ``I really don't know what
you have [with or against] me.''The Union thereafter prepared leaflets strongly protestingthe Employer's treatment of Treminio. (See G.C. Exh. 47.)
Treminio, while on her suspension, ``went to distribute these
[leaflets] around the building where [she] worked'' with a
union representative. Treminio, as she testified, ``went up to
the building and gave it to all the tenants.'' When Treminio
returned to work, she was summarily apprised by Sandra
Aquilar, ``Ms. Treminio, you're going to be transferred to
another building.'' She asked: ``why didn't they tell me ear-
lier so I wouldn't have to come here.'' Aquilar responded:
``well, you are no longer going to work here ... you are

going to work in another building.'' She was ``sent'' ``to
529.''Treminio thereupon ``went to 529.'' There, a ``super-visor'' identified as ``Carlos'' told her that ``there's no job
here.''9She explained that she had been ``sent here.'' ``Car-los'' responded that ``they don't want to have you in any
building.'' ``Carlos'' then called and spoke with Fernando
Garcia, and he in turn informed Treminio that ``Fernando
had said that [he] had not been told about this.'' Treminio
then ``left.'' She made repeated efforts to telephone and
speak with management. Finally, Supervisor Raul Arroyo
met with Treminio. He gave her a ``check'' and showed her
one of the Union's ``flyers'' (G.C. Exh. 47). Treminio asked,
``why are you giving me this sheet,'' and Arroyo explained:These are your problems [referring to the Union's leaf-let G.C. Exh. 47] that are happening here in the build-
ing. And since you left Fernando's buildings with prob-
lems, you'll go back to Fernando's building.Treminio was again ``sent'' back ``to 529'' where she wasput to work. See also General Counsel's 42, where
Treminio's experiences with the Employer were cited in a
union presentation to the mayor of the District of Columbia.Treminio was ``working'' at ``529'' with ``Carlos'' as her``supervisor.'' On December 23, 1993, Carlos instructed her
to ``come over to the office ... Fernando wants to talk to

you.'' There, Fernando Garcia told Treminio:Ma'am, you may no longer continue working for theCompany ... because the first day you came out 15

minutes late ... [and] the second day the supervisor

... Carlos ... had to send an assistant to you.
Treminio attempted to respond to Fernando Garcia, but hestated to the employee: ``I don't have to believe anything
from you.'' Treminio ``told him it was unjust.'' Treminioasked for the ``warning paper,'' however, Fernando Garciarefused and sent her instead to ``the central office.''10Treminio, following her firing, went to work for the Union.11Operations Manager Raul Arroyo generally claimed, interalia, that Treminio ``was terminated because of complaints
on her floors,'' and she ``had been warned.'' He claimed that
nothing was said to her ``about the Union'' and he had not
previously seen General Counsel's Exhibit 47, referred to
above, ``before last night.'' In addition, Arroyo asserted that
``when we received notice from the Union telling us that the
strike ended in early July 1993 ... I went to one of the

buildings ... and I asked all of the guys to give their name

and current telephone number because at that time I had re-
placed them and I didn't have their job right in the same
building.'' Arroyo generally asserted that ``some of them re-
fused.'' He later claimed that he had offered ``jobs'' to strik-
ing employees Nemecio Cotoc and Jose Gallcias and they
``turned [him] down.'' He claimed that they ``wanted to be
in [that] same building.''Operations Manager Fernando Garcia generally claimed,inter alia, that Treminio was ``fired'' because of ``unsatisfac-
tory performance.'' He recalled that her ``supervisor'' had
``complained'' ``several times'' ``that this lady is not work-
ing well.'' He identified the ``supervisor'' as ``Carlos Flo-
res'' and ``did not know if he [Carlos Flores] is still working
with the Company or not.'' Counsel for Respondent asserted:
``Mr. Felrice never heard of him [Flores] and I don't know
and the witness doesn't know.'' (See Tr. pp. 1269 to 1270.
Cf. fns. 3 and 9, supra.)Cristino Ayala, a supervisor for the Employer, assertedthat Treminio had received ``warnings'' because ``she had
not finished all the work that she was supposed to do and
for not having advised that she had not finished.'' He gen-
erally claimed that ``there were a lot of deficiencies in the
work and tenants were complaining.''G. The Employer's Treatment of EmployeeAugustinBarrero
Augustin Barrero testified that he started working for theEmployer in 1991; that he worked at worksite 529 14th
Street; that he had a ``supervisor'' identified as ``Carlos'';
that ``Carlos'' had an ``assistant'' named Porfirio Santos;
that ``Carlos'' ``supervised'' some 17 or 18 workers; and
that ``Carlos'' ``was still [the] supervisor'' during May and
June 1993 and Porfirio Santos was the ``assistant.'' Santos
``would check the work we did.'' ``Carlos'' ``would give us
the orders which he would receive from Fernando Garcia.''VerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00010Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 241UNITED STATES SERVICE INDUSTRIES12Counsel for Respondent claimed that the Employer did ``notknow who this Carlos individual is.'' See Tr. p. 860. Cf. fns. 3 and
9, supra.13Barrero, in response to a question by counsel for Respondentduring cross-examination, generally acknowledged that on or about
January 17, 1994, Garcia had told employees that ``those who chose
to apply to the new company would not be allowed to work with
USSI.'' Barrero later explained that he had ``put [his] name down
on the list to work for the new company'' ``because Carlos told us
it was our obligation to put down our name.'' See Tr. p. 877.14As Hohenstein also noted in her testimony, Ipanaque had sus-tained an injury at work during February 1994 and the Union rep-
resented him in his compensation proceeding.15Counsel for General Counsel asserted that the above ``super-visor'' was Sandra Alfera or Alfa or Alba. (See Tr. p. 900 and G.C.
Exh. 17.) In addition, Ipanaque explained that ``chief of operations''
Raul Arroyo had previously ``introduced'' the ``employees'' to both
``Henry'' and ``Sandra'' and stated: ``This is the supervisor Henry
and this is the other supervisor Sandra.'' ``Sandra'' would thereafter
tell him ``if [his] work was all right.''``Carlos'' would also tell him ``to stay late.''12Barrero``would meet weekly`` ``with the Union representatives''
``outside the building'' commencing about May 1993. He
also participated in the two strikes there. He wore union but-
tons and distributed union literature to ``the tenants.'' After
the strike, he claimed that ``we did show up for work and
we were told that unfortunately there is no work for usÐI
spent quite a few days without work after we had showed
up.'' See also General Counsel's Exhibit 42, where Barrero's
experiences with the Employer were cited in a union presen-
tation to the mayor of the District of Columbia.Barrero next recalled that about December 1993, CompanyRepresentative Gallaher ``told us that they had lost [the
cleaning contract at that] building.'' Barrero explained:[Gallaher said] that it was true that they had lost thebuilding but that we would be transferred to other
buildings. ... Fernando Garcia asked for a list for

himself and [the representative of the building pertain-
ing to applications to stay on with any new cleaning
employer] ... and we needed to sign the list...I

[Barrero] [later] asked Carlos what would happen to
me, that I wanted to stay with USSI, and he told me
that would be no problem, that I would stay there. ...

[However, they] never transferred me to another build-
ing.He also recalled that, previously, Fernando Garcia had statedto assembled employees that ``before losing the building''
``he would cut some heads.'' Garcia had referred to the
Union as the ``shameless ones.''13See also the testimony ofemployee Maria Campos, section A, supra.Operations Manager Fernando Garcia generally denied``making any threats'' to employee Barrero ``about the
Union'' or to ``any employee.'' He similarly denied interro-
gating employees ``about their Union activities.'' In addition,
Garcia assertedly told employees ``at the National Press
Building'' that Respondent ``was going to lose the National
Press building'' and[I]f they signed the list for USSI I could consider themfor transferring them to other buildings ... if [they]

sign the list [for the new company] I cannot promise
[them] that [they] will have a job with USSI.Garcia was asked, ``if everyone who signed to stay withUSSI ... [got] transferred to other buildings,'' and he re-

sponded: ``I think so.''H. The Employer's Treatment of EmployeeCarlosIpanaque
Carlos Ipanaque testified that he started working for theEmployer during October 1993 and worked at differentworksites; that his job was ``keeping the floors clean''; thathe ``first became involved with the Union'' about October or
November 1993; and that he frequently attended union meet-
ings ``at the Local'' and met with the ``organizers'' ``at the
entrance before going to work.'' He also would repeatedly
join union representatives in going to other Employer work-
sites where he ``would advise my fellow workers about all
the bad things the Company was doing'' ``so we could orga-
nize them.'' General Counsel Exhibit 44 is a copy of a union
leaflet showing Ipanaque and his coworkers on the ``Em-
ployees Committee Against Injustice At USSI,'' distributed
during November or December 1993. Ipanaque explained
that ``we distributed it [the leaflet] in all the buildings'' and
``I personally took it to the building where I was working.''
This activity occurred, as Ipanaque noted, before his sudden
transfer to another jobsite. In addition, Ipanaque also testified
before the mayor of the District of Columbia against USSI.
(See G.C. Exh. 45.) See also the testimony of Union Rep-
resentative Mary Hohenstein (Tr. pp. 665 to 677) detailing
Ipanaque's active and overt union and related concerted ac-tivities.14Ipanaque recalled that Supervisor Henry Aparacio had``started to [engage in] surveillance on me'' at his building
worksite at the outset of his union activities. Ipanaque asked
Aparacio ``what was wrong,'' ``why was he surveilling me.''
Aparacio, during this exchange with Ipanaque, admonished
Ipanaque, ``[S]o you belong to the Union.... Be 
verycareful because you may lose your job.'' Ipanaque noted that
another ``supervisor'' identified as ``Sandra'' similarly
``watch[ed]'' him.15Ipanaque recalled that he had started working for the Em-ployer at its 655 15th Street worksite. Later, during early
1994, after he had started engaging in union and related con-
certed activities, he was suddenly transferred to the Employ-
er's 1700 Pennsylvania Avenue worksite. The record shows
that he was ``transferred'' on February 7, 1994. (See G.C.
Exh. 15.) Ipanaque noted that following his ``transfer,'' Su-
pervisor Sandra Aquilar had ``asked me a question why I had
been transferred, and I responded because I am in the
Union.'' Shortly thereafter, on February 28, he was given a
``warning notice'' assertedly ``for unsatisfactory and slow
pace in [his] work.'' (See G.C. Exh. 16.) He was given an-
other ``warning notice'' on March 28 assertedly ``for being
late.'' (See G.C. Exh. 48.) He was given another ``warning
notice,'' or notices, on April 7 assertedly ``for not following
the rules of coming to work after hours'' and ``for deficiency
... slow pace ... not enough dedication ... and coordi-

nation in [his] work.'' (See G.C. Exh. 17.) And, on April 28,
he was ``terminated'' assertedly for ``unsatisfactory perform-
ance.'' (See G.C. Exh. 18.)Ipanaque recalled that following his transfer by the Em-ployer from one jobsite to another during early FebruaryVerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00011Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16During cross-examination counsel for Respondent asserted, interalia, that Ipanaque was ``lying'' (Tr. p. 935); that he was a ``Union
plant'' (Tr. p. 939); and that certain documents indicated that he was
``a Communist and part of a guerrilla movement'' (Tr. p. 947). (See
also Tr. pp. 1196 to 1199.) Counsel for Respondent later read from
a prehearing statement of the witness, in part as follows:On that day, I knew that I would be late for work. Therefore,the day before, I told Alba Mary that I was going to be a little
late for work. Alba Mary told me that I had to talk to Sandra
Aquilar. I told her that Sandra Aquilar was not there at that
time. Alba Mary then told me that it was all right, that she
would tell Sandra Aquilar, but that anyway it was my respon-
sibility to inform Sandra Aquilar also. That night I could not tell
Sandra Aquilar because I did not see her.17Canales explained that ``Luis'' was ``in charge of checking allthe workers ... had the key to the office ... had a tag that said

supervisor ... [and repeatedly] told [him] to stay late.'' Raul Ar-

royo ``was over Luis'' and was often not present at the worksite.
Further, ``Luis'' had made clear to Canales that ``I'm the supervisor
of this building.''1994, Supervisor Raul Arroyo instructed him at work to``sign this warning'' because he had ``finished [his] work
very slowly.'' Ipanaque responded, ``Yes, that's true, but I
[Ipanaque] just suffered an accident [at work] a few days
ago. Arroyo nevertheless insisted that Ipanaque sign this
warning and he did. (See G.C. Exh. 16.)Ipanaque next identified General Counsel Exhibit 48, a``warning notice'' dated March 28, 1994. This notice stated:
This is to call your attention for being late to work ... this

has been called to your attention on various occasions ver-
bally. Ipanaque protested on the ``warning notice'': ``My ar-
rival was at 1800'' or 6 p.m., which previously was his usual
starting time. This ``warning notice'' lists his supervisor as
Sandra Aquilar and his operations manager as Fernando Gar-
cia.Ipanaque next recalled that he later ``testified before'' themayor of the District of Columbia protesting USSI's abusive
treatment of its employees. (See G.C. Exh. 45.) This meeting
or hearing commenced about 4 p.m. on April 26, 1994,shortly before Ipanaque's ``termination.'' Ipanaque had made
advance ``arrangements'' with his Employer because he
might arrive ``late'' at work that day. He recalled that the
``orders'' were ``if someone was to arrive late ... [he]

should advise [the Employer] half an hour earlier.'' Ipanaque
had in fact ``advised'' Supervisor Sandra Aquilar that he
``would be arriving a bit late'' a day in advance, and she
told him that ``it was all right.'' Ipanaque arrived at work
on April 26 about 6:25 p.m. He wore to work that evening
``the T-shirt of the Local ... [stating] Justice For Janitors.''

After he arrived at work, he was confronted by Supervisor
Alvar Mary (see Tr. p. 95) and faulted for ``coming in late.''
He responded: ``Yes, but I had already advised ... [the

Employer] and the Supervisor Sandra Aquilar is aware of
that.'' Alvar Mary replied: ``I know nothing about that.''
Ipanaque was instructed ``to wait.'' He again spoke with Su-
pervisor Alvar Mary, ``I [Ipanaque] said ... what happened

... two other people have come in [late] and they have

been let in and I who came in earlier am still here.'' He was
told that the other ``late'' employees had previously ``ad-
vised'' the Employer, and he again explained: ``I advised
also even one day earlier.'' He was also told that Manager
Fernando Garcia had previously observed that he ``was not
here'' and ``there's nothing else'' that could be done. He
was not permitted to work that evening. (See G.C. Exh. 48.)Ipanaque next recalled the events attending his firing onApril 28, 1994, assertedly for ``unsatisfactory performance.''
(See G.C. Exh. 18.) He was instructed that evening to ``use
the vacuum cleaner in the offices.'' He explained that he did
``not know the offices'' and this was not his usual job. Later
that evening, Fernando Garcia faulted Ipanaque for ``poor
work'' and ``skipping two offices.'' Ipanaque offered to re-
vacuum the two offices. He apologized explaining, ``I'm a
floorman and now they sent me to vacuum.'' He was instead
instructed to leave. Fernando Garcia told him that his
``checks ... already had been prepared at the office.''
16Operations Manager Raul Arroyo generally claimed, interalia, that he ``told [supervisor] Aparacio to watch Ipanaque''
because, assertedly, ``we had received some complaints of
missing items.'' Operations Manager Fernando Garcia gen-
erally claimed that he ``fired'' Ipanaque ``because he was not
doing his job properly.'' Garcia related ``several com-
plaints,'' which he assertedly had received about Ipanaque's
work from Project Manager Sandra Aquilar. Garcia thereafter
assertedly inspected Ipanaque's work and apprised the em-
ployee: ``It's clear to me that you are not doing your job soyou are fired.'' In addition, Joel Felrice, the Employer's
chief financial officer, identified Respondent's Exhibits 13(a)
to (f) as warning notices purportedly issued to Ipanaque. (See
Tr. pp. 1322 to 1327.)I. The Employer's Treatment of EmployeeNelsonCanales
Nelson Canales testified that he started working for theEmployer about May 1993; that on June 15, 1993, he to-
gether with three coworkers at worksite 1420 New York Av-
enue signed a notice to Company President Matthews stating
that ``as of the start of our shift tonight we have gone on
strike to protest unfair labor practices committed by USSI'';
and that on the following day, June 16, he and the three co-
workers again signed a notice to Matthews ``making an un-
conditional offer to return to work.'' (See G.C. Exhs. 28(d)
and (e).) He recalled that he previously had met with union
representatives ``outside the building before coming to
work'' and that he had also signed a ``petition'' to the Em-
ployer protesting employee terms and conditions of employ-
ment. (See G.C. Exh. 40.) In addition, he recalled that during
this initial strike, Company Representative Richard Gallaher
was ``filming the people that wanted to go on strike ...

with a video camera ... point[ing the camera at] the work-

ers who were in front of the building'' ``for approximately
15 minutes.'' In addition, he recalled that a ``supervisor''
identified as ``Luis'' questioned him at work about ``how
were things with the Union and when were we planning to
go on strike.''17Later, on June 18, 1993, Canales and five coworkers at1420 New York Avenue again signed a notice to Matthews
stating that ``we have gone on strike to protest continued un-
fair labor practices committed by USSI.'' (See G.C. Exh.
28(k).) This document was handed to a ``supervisor'' identi-
fied as ``Alex'' in the presence of Supervisor Raul Arroyo.
Thereafter, on July 1, 1994, Canales with five coworkers
from 1420 New York Avenue signed a notice to Matthews
stating that ``as of the start of our shift today we are makingVerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00012Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 243UNITED STATES SERVICE INDUSTRIES18During cross-examination counsel for Respondent claimed thatCanales may have ``lie[d]'' in his earlier job application. Counsel for
Respondent acknowledged that the Employer has not cited this as a
``reason'' for failing to previously reinstate Canales. (See Tr. p.
988.)an unconditional offer to return to work.'' (See G.C. Exh.28(q).) This document was handed to Arroyo. It took
Canales some 20 or more days to be recalled after his ``un-
conditional offer to return to work'' and he was then rein-
stated at a different building. Canales recalled:When I [Canales] handed the letter to Raul Arroyo thesecond time we went out on strike, he told us that we
could not come back to the building because they had
already hired other people. And he would call us when
he had any position available.18J. The Employer's Treatment of Employee Alfonso SortoAlfonso Sorto testified that he worked for the Employer atworksite 529 14th Street during the spring of 1993; that his
supervisor was Henry Claros; that he discussed the Union
with his coworkers and organizers ``outside the building''
and at the union hall; that he signed a ``petition'' protesting
employee terms and conditions of employment (see G.C.
Exh. 37); that he and another coworker ``took [the petition]
to Fernando Garcia''; that Garcia refused to receive the ``pe-
tition''; and that the employees later went on strike. Sorto re-
called that he had discussed with his coworkers, inter alia:we were not in agreement with the treatment that wewere getting from the Company ... too much work

... the constant threat that if we left the job they

would cut us off ... [and] they [employees Guzman

and Bolanos] were threatened that they were going to
be fired.The initial strike lasted only 1 day and the striking employ-ees went back to work. Upon Sorto's return to work, Super-
visor Claros questioned him ``if [he] was with the Union.''
Sorto acknowledged that he was ``with the Union.'' Claros
then warned ``that all of us that were with the Union would
be fired.'' Claros similarly interrogated and admonished
Sorto's coworker, Rosa Villegas.Sorto, as he further testified, struck the Employer a secondtime and, subsequently, he, together with some 13 cowork-
ers, signed a notice to Company President Matthews dated
July 1, 1993, ``making an unconditional offer to return to
work. (See G.C. Exh. 39.) On July 6, Sorto and coworker
Felicita Saravia were called to the Company's office by Su-
pervisor Juan Lopez. The two employees appeared at the of-
fice on July 7. There, Lopez ``wanted to know why we had
gone out on strike and how many weeks we had not been
working.'' Sorto explained that he had ``gone out on strike''
``because of the bad treatment the Company had given us.''
Lopez then assigned Sorto only one day's work at another
building, 1828 L Street. Sorto was not called again for more
work until some 3 weeks later. On cross-examination Sorto
acknowledged that he had been told by Supervisors Garcia
and Lopez ``after the second strike'' that he ``had been per-
manently replaced.'' See also the testimony of employee
Felicita Saravia, section E, supra.K. The Employer's Treatment of EmployeeJuanBolanos
Juan Bolanos testified that he worked for the Employer atworksite 529 14th Street during May 1993; that he became
involved in union activities there meeting with union rep-
resentatives ``outside the building''; that he signed a ``peti-
tion'' protesting employee terms and conditions of employ-
ment (see G.C. Exh. 37); that he attempted to hand this ``pe-
tition'' to Supervisor Fernando Garcia ``but he told us he had
orders not to receive anything''; and that Supervisor Henry
Claros frequently spoke to him about the Union. Bolanos re-
called, ``[S]ometimes he [Claros] would ask me what ... is

the Union planning to do. Sometimes he would comment
... I [Claros] don't know why you're in this ... it's not

good for us ... it's not advisable for us.'' Bolanos and his

coworkers at 529 14th Street initially struck the Employer for
1 day commencing on May 27, 1993. On the following day,
May 28, Supervisor Claros said, ``[H]e [Claros] would not
allow these games ... if we ever had another little strike

he would fire all of us ... the Company prefers to lose the

building rather than let the Union come in here.'' Later,
Claros ``kept asking ... what's with the Union and what

are they doing.'' Claros similarly interrogated coworkers
Milton Guzman and Carmen Campos. Bolanos noted: ``after
we were finished at work, we [the employees] would go out
on the street and we would all talk about it.''Bolanos recalled that the 529 14th Street employees laterstruck the Employer a second time. He explained:The reason we went to the second strike is that they[the Employer's representatives] were violating our
rights, they were asking too many questions about the
Union. [And, we, the striking employees,] were all in
agreement.Bolanos next recalled:After the second strike when we came back to workthey [the Employer] would not accept us back to work.
A letter was sent telling them that we were coming
back to work with no conditions [see G.C. Exh. 39
dated July 1, 1993]. We [the striking employees] told
[Company representatives Gallaher, Garcia and Lopez]
that we would come back to work with no conditions... [and] they answered that they were very sorry but

they had already hired new people working there ...

The only thing they told us is that we should put down
our names and our telephone numbers and when they
had something they would call us.Bolanos noted that some ``one to two months went by'' be-fore he was recalled. He was recalled to work at a different
building site, 1850 M Street, where he was given less hours
of work than he previously had worked and was paid 25-
cent-an-hour less in wages than he previously had been paid
by the Employer.Bolanos thereafter participated in union meetings ``outsidethe building'' and related union activities, including ``dem-
onstrations on K and 14th Street.'' (See G.C. Exh. 49), a
Washington Post news clipping for October 22, 1993, nam-
ing Bolanos as one of the participants in the Union's pro-VerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00013Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
19The newspaper article, G.C. Exh. 49, quoted Bolanos, ``one ofthe protesters,'' as stating, inter alia: ``We get no vacation, no sick
pay and can get fired at any time.''20Mejia's prehearing affidavit states, inter alia, ``I have partici-pated in two strikes that have as their purpose to organize employees
and bring the Union to USSI.''test.19Bolanos also noted that Company RepresentativesGallaher and Arroyo had observed him during his participa-
tion in the above ``demonstration.''Subsequently, during mid-November 1993, Bolanos re-quested in writing ``one week of leave'' claiming ``family
problems.'' (See G.C. Exh. 50.) Bolanos presented his writ-
ten request for leave to Arroyo. Arroyo granted the leave, but
stated:I [Arroyo] am going to give you [Bolanos] work [whenyou return from leave], but I cannot assure you that it
will be in the same building. [I]f [Bolanos] hadn't said
what came out in the newspaper he could have reserved
the same job in the same place in the same building.
He said that he behaved well with people that behaved
well and he did not with people who did not behave
well. He also told me that during the demonstration Mr.
Gallaher had asked Arroyo, look who's here, and he
pointed at me.Bolanos was scheduled to return to work from leave on aFriday, but assertedly had ``problems'' with the ``airplane.''
He returned instead on the following Monday. He was then
told by Arroyo: ``That's your problem, you're already dis-
charged.'' Bolanos understood from an Employer notice at
another worksite that the first time one committed such a
violation he would only get a warning, and he had never re-
ceived any prior warnings.On cross-examination Bolanos testified:Q. At the time you wrote the letter saying [your re-quest for leave] was for family problems, did you al-
ready have reservations for a Union training session in
Los Angeles?A. I found out about the training program around the10th or 11th, before I went, but I had already planned
to go to Los Angeles to resolve some family problems.Q. Before you wrote the letter to the Company say-ing you wanted a leave for family problems did you al-
ready have reservations for a Union training session in
Los Angeles?A. No.Bolanos, in his prehearing affidavit, had stated:Three or four days before I made my [airplane] reserva-tions I found out there was going to be a Union training
session in Los Angeles. I found out about the Union
training session from some friends from outside work.
The training session required that a reservation be
made, but did not require any type of deposit.Bolanos was asked:Q. Is it not a fact that you didn't tell anybody atwork that you were going to attend the Union training
session because you thought they wouldn't give you the
time off?A. I did not talk to anybody about that.Bolanos, in his prehearing affidavit, also had stated:I didn't not tell anyone from work that I was going toattend the training session because I knew that other-
wise they would not approve my leave of absence.In addition, Bolanos acknowledged that he in fact did not``meet with any family members in Los Angeles,'' and the
``plane trouble'' was that he had ``arrived at the airport two
hours after the plane had left.''Operations Manager Raul Arroyo generally recalled, interalia, that he had told Bolanos that he ``wouldn't assure''
Bolanos that ``[he] was going to be [returned] to the same
building'' after his ``emergency leave.'' Arroyo generally de-
nied saying ``anything'' about the Union. Arroyo thereafter
``terminated'' Bolanos assertedly ``because he didn't went to
Mexico ... he went to a Union seminar.'' (Cf. G.C. Exh.

6.) The Employer, at the time, had no ``vacation policy,'' but
would only grant leave ``because of the reason'' stated by
the employee.L. The Employer's Treatment of Employees LissethMejia and Olga CarranzaLisseth Mejia testified that she worked for the Employerat its 1331 Pennsylvania Avenue worksite during May and
June 1993; that she and her coworkers signed a ``petition''
protesting employee terms and conditions of employment
(see G.C. Exh. 32); that she attempted to deliver this ``peti-
tion'' to the Employer's representatives and later to ``the
manager of the building''; and that she ``put the [petition]
in the office of Cathy Mitchell ... the manager of the 7th

and 8th floor.'' On the following day, Supervisor Fernando
Garcia questioned her: ``Who had put that petition on Cathy
Mitchell's table.'' She responded that she ``didn't know.''
Garcia replied: ``He wanted me [Mejia] to find out who had
put it there and that he wanted the answer in two days.''
Garcia thereafter assembled the employees, and, ``hitting a
table, said I [Garcia] want to know who put the petition onCathy Mitchell's table.'' The assembled employees claimed
that they were not responsible. Garcia then stated to the as-
sembled employees: ``[S]ince nobody wants to take the re-
sponsibility I will give warnings to all four of you.''Mejia acknowledged on direct examination that she hadstated in her prehearing affidavit to a Board agent that she
``didn't know who [put the petition in Cathy Mitchell's of-
fice].'' She explained under oath that ``[I]f I [Mejia] had said
that I had been the one that put the petition [there] Fernando
Garcia would have fired me just like that.''Mejia further testified that she struck the Employer on twooccasions, and a reason for the ``second strike'' was
``[B]ecause they were harassing us a lot about the Union and
they said that if the Union did not win they would fire
us.''20Olga Carranza testified that she was working for the Em-ployer at its worksite at 1331 Pennsylvania Avenue in May
1993; that she signed a ``petition'' protesting employee terms
and conditions of employment (see G.C. Exh. 32); that she
and a number of coworkers took this ``petition'' to the Em-
ployer's office; that Supervisor Fernando Garcia then told theVerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00014Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 245UNITED STATES SERVICE INDUSTRIES21Javier Marius' ``supervisory status'' is undisputed. See Tr. p.94. In addition, Ricardo Diaz also explained that Jose Cea was ``in
charge of the building'' and ``a supervisor''; he ``looked over the
work''; he ``would check'' the time cards; he would tell ``the three
of us'' what work had to be done; and he would tell us ``what hours
to work.''22On cross-examination it was acknowledged that the Diazes andothers have brought suit against the Employer alleging violations of
the Federal Fair Labor Standards Act and the District of Columbia
Minimum Wage Act. It was also acknowledged that the Diazes par-
ticipated in later strike activity against the Employer.employees that ``he would not receive it''; that Garcia later``asked [the employees] who [they] were talking with in the
Union''; and that Garcia later ``called me [Carranza] and
three other people and he [Garcia] said that he was going to
give a warning to all of us ... because of the petition.''
Company Operations Manager Fernando Garcia claimedthat he had received ``a complaint'' from a ``tenant'' ``about
literature left on a desk''; he thereafter questioned employee
Mejia and her coworkers ``about the leaflet''; they denied re-
sponsibility for this conduct; and he then assertedly ``re-
minded them that it was against the rules of the Company
to leave any kind of communication directly to the tenants''and gave them ``a verbal warning.'' He denied that his ``in-
vestigation'' had ``anything to do with the Union.'' On
cross-examination Garcia generally claimed that employees
``are not supposed to go to the buildings talking with ten-
ants'' or with ``each other'' if they ``are stopping and not
doing their job.''M. The Employer's Treatment of Employees RicardoDiaz and Cristina DiazRicardo Diaz testified that he and his wife Cristina workedfor the Employer at worksite 5530 Wisconsin Avenue during
1993 from about 5 p.m. until midnight; and that they would
then be transported to the ``Pavilion'' where they would
work ``until dawn.'' Their work at the ``Pavilion'' ended,
and Company Supervisor Javier Marius then asked them if
they ``could help him on Georgia Avenue to do the cleaning
there.'' Marius assured Ricardo Diaz that there was sufficient
work for the Diazes at the Georgia Avenue worksite. Ricardo
and Cristina Diaz accepted this new assignment and there-
after, for a number of months, they would work from about
5 p.m. until midnight at 5530 Wisconsin Avenue and would
then be transported to Georgia Avenue where they would
work ``until dawn.''Ricardo Diaz ``first met'' with a union representative dur-ing October 1993. Ricardo and Cristina signed a ``petition''
with their coworkers protesting employee terms and condi-
tions of employment. (See G.C. Exh. 46.) And, on October
7, 1993, Ricardo and Cristina Diaz, together with five co-
workers at 5530 Wisconsin Avenue, signed a notice to Com-
pany President Matthews notifying him that ``as of the start
of our shift tonight we have gone on strike.'' (See G.C. Exh.
28(bb).) They only struck at 5530 Wisconsin Avenue and
continued to work at the Georgia Avenue worksite. Some 4
days later, on October 11, they attempted to return to work
at 5530 Wisconsin Avenue. They, together with five cowork-
ers, signed a notice to Company President Matthews dated
October 11, stating that ``as of the start of our shift today
we are making an unconditional offer to return to work.''
(See G.C. 28 (cc).) They brought this October 11 notice to
work and gave it to Supervisor Ricardo Bienvenitas. They
were told that they would have ``to wait about three days.''
In addition, they also attempted to go to work at the Georgia
Avenue worksite that same evening. They ``could not get in
to work,'' however, at Georgia Avenue. They were instead
told by ``Supervisor'' Jose Cea:[Y]ou [the Diazes] cannot work here because you havesigned a sheet and you have joined the Union ...

Javier [Marius] was very happy with the work we had
done, but because of the problem that we had gone onstrike and we had joined the Union we could not workthere.21Ricardo Diaz noted that other employees, who had not par-
ticipated in the strike, were permitted to go to work at Geor-
gia Avenue.22Javier Marius, operations manager for the Employer'sMaryland division, generally claimed, inter alia, that ``I al-
ways have problems with the overtime'' at the Georgia Ave-
nue worksite; ``sometimes I use people from other buildings
to work in this building''; his superiors had ``asked ... to

move people from this building because of the overtime
[and] the job is unprofitable ...''; and ``I did this instruc-

tion that I received from my boss.'' Marius also generally
claimed that Jose Cea was only a ``leader ... in training''

and not a ``supervisor.''Richard Amstutz, vice president of operations for the Em-ployer, generally claimed that he had ``had several conversa-
tions concerning the cost of labor'' at the Georgia Avenue
worksite, referred to above, with Company Vice President
Joel Felrice; that these ``conversations'' started ``in early
September 1993'' (see G.C. Exhs. 13(a) and (b)); that he
``told'' Felrice that ``the reason the labor was so high is be-
cause we were paying overtime to the [four] people working
in that building''; and that Felrice said, ``quit paying over-
time ... find new people ... or give up the building.''

Therefore, according to Amstutz, the Diazes, Cea, and Mejia
were ``eliminated'' and a ``new crew'' replaced them.
Amstutz insisted that Cea was not a supervisor and did not
exercise supervisory powers although he, Amstutz, appar-
ently had never visited the worksite. He also claimed that he
was unaware of Mejia's union or strike activities. Amstutz,
on cross-examination, testified:Q. When did USSI acquire this account?A. It was back around August.
Q. Wasn't the labor staffing issue at that location aproblem right from the beginning of that account?A. Yes it was.
Q. But it took you August, September and Octoberto stop assigning overtime at that site?A. That's right.See also the testimony of Joel Felrice, Respondent's chief fi-nancial officer. (Tr. pp. 1311 to 1316, and 1341 to 1344.)N. The Employer's Treatment of Its Striking EmployeesIn addition to the employee testimony summarized above,union representatives testified about the Employer's treat-
ment of the striking employees. Mary Hohenstein is a union
organizer. She related her involvement in the Union's effortsVerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00015Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
23Hohenstein noted that two additional employees, Maria Floresand Maria Diaz, ``joined the strike'' later on June 17. See G.C. Exh.
28(j), signed by both employees.24Counsel for Respondent acknowledged that the Employer had``received'' the above ``offer,'' however, he assertedly did not
``know when.'' Counsel was asked whether or not he disputes that
the above ``offer'' constitutes ``an unconditional application to re-
turn to work,'' and his response was: ``I don't know at this time
whether we'll argue about this one.'' See Tr. pp. 575 to 576.to organize the Employer's ``janitors'' in the Washington,D.C. area. Commencing about April 1993, she and other
union organizers visited the Employer's jobsites including
1331 Pennsylvania Avenue and 529 14th Street. The union
representatives would meet with employees ``outside of [the
building] entrance.'' (See G.C. Exhs. 34 and 35.) ``Peti-
tions'' were prepared for employees to sign. (See G.C. Exhs.
32, 36, and 37.) These ``petitions'' were later taken to the
Employer's office to be turned over to management. Employ-
ees were also given union buttons to wear at work.Hohenstein specifically recalled meeting with employeesof 1331 Pennsylvania Avenue and 529 14th Street during the
week before May 27, 1993. Employees then ``discussed
some of the conditions of work within the building'' and
``some of the problems that they were having within the
building,'' and ``at each building we took a strike vote ...

the employees decided to go on strike.'' The employees
commenced their strike on May 27, and the Employer was
notified that ``we [the employees] have gone on strike to
protest unfair labor practices committed by USSI.'' (See
G.C. Exh. 28(a), signed by 23 employees.) This strike lasted
``one night,'' and on May 28 the Employer was notified that
``we are making an unconditional offer to return to work.''
(See G.C. Exh. 28(b), signed by 23 employees.) Following
this initial strike, Hohenstein again met with the employees.
As Hohenstein testified,[Employees] Lisseth Mejia and Olga Carranza toldme [Hohenstein] that they had been interrogated by [su-
pervisor] Fernando Garcia [about their protected Union
activities].... 
Juan Bolanos and Milton Guzman ...
told me that they were being interrogated by their su-
pervisor Henry Claros ... they also told me they had

been threatened by Claros.... 
They made these state-ments in meetings that we [had] outside the building on
the sidewalk.... I 
also remember Alfonso Sorto tell-ing me that he had been interrogated by Henry Claros
about his Union activities.[Employee] Guzman told me that his supervisorHenry Claros was interrogating him about his union ac-
tivities and also making a threat about them going on
strike a second time.And, at a meeting of employees on or about June 5 (see G.C.Exh. 38),I [Hohenstein] told the employees ... that it was ille-
gal and an unfair labor practice for USSI to threaten
and interrogate employees because of their Union activ-
ity and that the Union would file unfair labor practice
charge[s]. ... I also told them that because of these

unfair labor practices they had a right to strike to pro-
test what the Company was doing.Shortly thereafter, Hohenstein filed an unfair labor practicecharge with the NLRB protesting the Employer's conduct.
She then apprised the 529 14th Street employees that she
``had filed an unfair labor practice charge and that if they
wanted to go on strike to protest these unfair labor practices
they had the right to do so'' The 529 14th Street employees
``decided to go on strike'' on June 14. She similarly apprised
the 1331 Pennsylvania Avenue employees of their rights
``and they also decided to join the strike.'' The employees``picketed again at both buildings'' ``to protest unfair laborpractices committed by USSI in our buildings over the past
month,'' and they so advised the Employer. (See G.C. Exh.
28(c), signed by 19 employees.)23Hohenstein recalled that on June 30 ``the strikers met inthe Union office and they decided to go back, to make an
unconditional offer to go back to work the next day ...

July 1.'' Accordingly, on July 1, some 14 employees of the
529 14th Street building signed a notice notifying the Em-
ployer that ``as of the start of our shift today we are making
an unconditional offer to return to work.'' (See G.C. Exhs.
28(p) and 39.)24(See also G.C. Exhs. 5, 20, 21, and 22.)Hohenstein next directed her attention to the 1420 NewYork Avenue employees. She identified those employees
who were ``the most active in the Union'' and recounted the
essentially similar Union and related organizational activities
engaged in there. See General Counsel's Exhibit 40, a ``peti-
tion'' signed by some eight employees there and presented
to the Employer. She also met with the 1420 New York Av-
enue employees, andI [Hohenstein] told employees that other USSI employ-ees at 529 14th Street and 1331 Pennsylvania Avenue
... were also organizing in the Union. I told them that

USSI supervisors and managers in both buildings were
threatening and interrogating employees in those build-
ings, according to what those employees had told me.[Later,] on June 15 ... I told [the] employees that
USSI employees [at the two other worksites] had de-
cided to go on strike to protest the threats and interro-
gation ... and on that day some [four] of the employ-

ees at 1420 New York Avenue also decided to go out
on strike ....See also General Counsel's Exhibit 28(d), a letter to the Em-ployer dated June 15 and signed by four 1420 New York
Avenue employees, indicating that ``we have gone on strike
to protest unfair labor practices committed by USSI.'' These
same four employees, however, by letter dated June 16,
made an ``unconditional offer to return to work,'' and ``all
four of them returned to work on June 16.'' (See G.C. Exh.
28(e).) Hohenstein explained:After the four employees at 1420 ... went back to
work on June 16 ... I [Hohenstein] had a conversa-

tion with [employee] Nelson Canales ... [and] he told

me he had been questioned by his supervisor about his
strike activity ... and I said to Canales that this was

also an unfair labor practice.Then, on June 18, some six employees at 1420 New YorkAvenue determined to go ``on strike to protest continued un-VerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00016Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 247UNITED STATES SERVICE INDUSTRIES25Hohenstein further testified that June 15 had been designated bythe Union as ``National Justice For Janitors Day,'' and the above
striking employees joined in a ``march'' that day. Hohenstein ob-
served Company Representative Richard Gallaher that day with a
``video camera'' ``pointing it at us.''26Counsel for Respondent was asked whether or not he disputedthat the above document was an ``unconditional application to return
to work'' and he again claimed: ``I don't know at this time.'' See
Tr. p. 600.27Counsel for Respondent was asked whether or not it was theEmployer's position ``that these employees were never told that they
had been replaced'' and he responded: ``I don't know what they
were told''ÐI'm waiting to see what the evidence is.'' See Tr. p.
603.28On cross-examination Hohenstein acknowledged that she andothers had participated in a demonstration on October 21, 1993 ``in-
side USSI's offices''; that she was then ``hand cuffed to the win-
dow'' and was ``part of the group that put crazy glue all along the
door frame and locked and sealed the door''; and that she partici-
pated in and was present during related acts of misconduct. She also
acknowledged that ``between the one day strike on May 27 and the
time the employees went out on June 14 at 529 14th Street and 1331
Pennsylvania Avenue'' she did ``not take another strike vote''; that
``on June 15 at 1420 New York Avenue ... four employees struck

and there was no strike vote''; and that on June 15 Santos Juares
and Rosa Urrutia (see fn. 1, supra) ``went to work'' although ``other
employees [were] asking them to strike.'' Cf. G.C. Exhs. 28(q) and
(w).The record makes it clear, however, that Urrutia and Juares, to-gether with the other employees named in fn. 1, supra, had in fact
joined the above strikes and were included in the July 1 uncondi-
tional offers to return, as alleged. See G.C. Exhs. 5, 20, 21, and 22.fair labor practices committed by USSI,'' and so notified theEmployer. (See G.C. Exh. 28(k).)25Thereafter, by letter dated July 1, the employees of 1420New York Avenue notified the Employer that ``as of the
start of our shift today we are making an unconditional offer
to return to work.'' (See G.C. Exh. 28(q), signed by six em-
ployees.)26The six employees presented themselves for workon July 1 and, as Hohenstein testified,[A]ll six employees were standing on the sidewalk with[supervisor] Raul Arroyo from the Company. ... Ar-

royo had a piece of paper ... The piece of paper said

... 1420 New York Avenue ... went on strike June

18 ... unconditional offer to return to work July 1

... and then it had columns for employees to put their

name and address and telephone number [and] position.The employees said to me [Hohenstein] that they werefired, and I said to Arroyo are the employees fired, and
he said no but they have been replaced, and I said you
know you have to bring the employees back within five
days, and he said yes.[T]hree of the employees ... said to Arroyo that the
information that the Company had in the office ...

was current and that they didn't need to [complete his
form]. ... For the other three employees, either myself

or the employees wrote [out the information] and we
gave it back to Arroyo.27Hohenstein identified General Counsel's Exhibit 41 as aletter to Company President Matthews dated July 2 enclosing
lists of some 24 employees at 529 14th Street, 1331 Pennsyl-
vania Avenue N.W. and 1420 New York Avenue, ``who
made an unconditional offer to return to work from their un-
fair labor practice strike on July 1.'' This letter was ``faxed''
to the Employer on July 2. (See Tr. pp. 607 to 612.) As
Hohenstein noted, ``the material contained in this ... fax is

really a restatement of requests or applications that were pre-
viously made.'' (See also G.C. Exhs. 5, 20, 21, and 22.)
There is, in addition, a fourth building involved in this pro-
ceeding with respect to the nature of the strikes and reinstate-
ment of the striking employees. As discussed further below,
the employees at this fourth building, 1800 Massachusetts
Avenue N.W., similarly struck the Employer on June 22 and
they too ended their strike on the same day, July 1. (See
G.C. Exh. 39.) Hohenstein added:The [striking] employees that were not returned to workimmediately [from July 1 on] ... continued to meet
... every day at a different USSI building ... with
picketing and chanting.28Lisa Donner is also an organizer for the Union. She, likeHohenstein, related the Union efforts of various employees
during the above organizational effort. Donner recalled:We met with the employees there [at the 1800 Massa-chusetts Avenue building worksite] on the 17th of June
1993, and talked to them about the unfair labor practice
strike that was going on at other buildings.[Employees] Lisseth Mejia and Olga Carranza talkedabout the fact that ... people had been threatened and

questioned about their Union activity after the first
strike at their building.Lisseth Mejia and Olga Carranza were at the buildingto ask those employees to join their strike.[And,] on the 17th, the employees at 1800 Massachu-setts Avenue voted to join the strike. ... They went

on strike on the 22nd [with picket signs protesting that
USSI was unfair], and they made an unconditional offer
to return on July 1.See General Counsel's Exhibit 39, a notice to CompanyPresident Matthews dated July 1, 1993, and signed by five
1800 Massachusetts Avenue employees, stating that ``as of
the start of our shift today we are making an unconditional
application to return to work.''Donner further recalled that previously, on June 18, ``be-fore the workers' shift started'' at 1800 Massachusetts Ave-
nue,I [Donner] heard [Supervisor Antonio Castro] tell theemployees that if they went on strike they might not get
fired but they would never come back to work in his
building. ... I heard him say it at least twice ... in

Spanish .... I 
said that what he was saying was ille-gal ... he was illegally threatening the employees.

... He told me that he knew all about ... Unions.
In addition, Donner recalled that on July 1,I [Donner] returned to the building with the employeeswho had made an unconditional offer to return to work.
When we got to the building, Antonio Castro came out-VerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00017Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
side and told us ... that a Company representative
would be there in a little while, they [the employees]
couldn't come in to work yet. ... A Company rep-

resentative ... Cristell Pineda ... did come in about

ten minutes. ... She told the employees that USSI

was happy to have [them], but they could not work that
day because they had been replaced. ... She said that

they [the replacements] were permanent as USSI could
only hire people that way. ... She then asked the em-

ployees to give ... their names ... and phone num-

bers and addresses, so they could be contacted when
positions opened up. ... They did. ... The employ-

ees continued to picket and to chant at that building and
at others until everybody was returned to work.I credit the testimony, as detailed above, of employeesMaria Campos, Rosa Flores, Estella Hernandez, Maria Diaz,
Felicita Saravia, Maria Treminio, Augustin Barrero, Carlos
Ipanaque, Nelson Canales, Alfonso Sorto, Juan Bolanos,
Lisseth Mejia, Olga Carranza, and Ricardo Diaz, and Union
Representatives Mary Hohenstein and Lisa Donner. Their
testimony, insofar as pertinent to the issues raised here, is in
large part mutually corroborative of the Employer's continu-
ing widespread coercive and discriminatory conduct in resist-
ing union and protected concerted activities by its employ-
ees; their testimony withstood the test of extensive cross ex-
amination; and their testimony was substantiated in signifi-
cant part by undisputed documentary evidence and, further,
by admissions and acknowledgments of Respondent's wit-
nesses and its counsel. And, relying also upon demeanor, the
above employee and union representative witnesses im-
pressed me as credible and trustworthy witnesses. On the
other hand, I do not credit the pertinent testimony of Re-
spondent Employer's witnesses Michael Epstein, Joel Felrice,
Richard Gallaher, Richard Amstutz, Raul Arroyo, Fernando
Garcia, Rosa Lopez, Walter Hancock, Fernando Becerra,
Javier Marius, Maria Mendez, Juan Lopez, and Cristino
Ayala. I find their testimony, as demonstrated above and dis-
cussed further below, to be vague, general, evasive, shifting,
incomplete, and contradictory. Much of their testimony con-
sisted of general denials elicited by Respondent's counsel. In
addition, their testimony also consisted of contrived and be-
lated pretexts advanced here in an attempt to justify the Em-
ployer's continuing widespread coercive and discriminatory
conduct in resisting union and protected concerted activities
by its employees.It is true, as the record shows, the testimony of some ofGeneral Counsel's employee witnesses was not the best; was
at times vague about dates and places and names; and, in-
deed, as illustrated in the cases of employees Ipanaque and
Bolanos, was even contradictory and confusing. These and
related cited defects in the testimony of General Counsel's
witnesses must, of course, be assessed in the context of the
testimony of Respondent's witnesses, which testimony, as
stated, I find to be vague, general, evasive, shifting, incom-
plete, and contradictory. Accordingly, I have carefully scruti-
nized the testimony of General Counsel's witnesses assessed
in the context of the full record made in this consolidated
proceeding, and, on balance, I am persuaded that the above
recited testimony of employees Maria Campos, Rosa Flores,
Estella Hernandez, Maria Diaz, Felicita Saravia, Maria
Treminio, Augustin Barrero, Carlos Ipanaque, NelsonCanales, Alfonso Sorto, Juan Bolanos, Lisseth Mejia, OlgaCarranza, and Ricardo Diaz, and Union Representatives
Mary Hohenstein and Lisa Donner represents a more reason-
able, complete, reliable, credible, and trustworthy account of
the pertinent sequence of events.DiscussionSection 7 of the National Labor Relations Act guaranteesemployees the ``right to self-organization, to form, join or as-
sist labor organizations, to bargain collectively through rep-
resentatives of their own choosing, and to engage in other
concerted activities for the purpose of collective bargaining
or other mutual aid or protection,'' as well as the right ``to
refrain from any or all such activities.'' Section 8(a)(1) of
the Act makes it an unfair labor practice for an employer ``to
interfere with, restrain or coerce employees in the exerciseof'' their Section 7 rights. The ``test'' of ``interference, re-
straint and coercion under Section 8(a)(1) of the Act does not
turn on the employer's motive or on whether the coercion
succeeded or failed ... [t]he test is whether the employer

engaged in conduct, which it may reasonably be said, tends
to interfere with the free exercise of employee rights under
the Act.'' See NLRB v. Illinois Tool Works, 153 F.2d 811,814 (7th Cir. 1946). And, Section 8(a)(3) of the Act, in turn,
forbids employer ``discrimination in regard to hire or tenure
of employment or any term or condition of employment to
encourage or discourage membership in any labor organiza-
tion.''Recently, the Board, in United States Service Industries,315 NLRB 285 (1994), found that Respondent Employer had
violated Section 8(a)(1) of the National Labor Relations Act
by ``giving bonuses to those employees ... who did not

strike as a reward for not striking''; by ``unlawfully failing
and refusing to reinstate or place on a preferential hiring list
its employees ... because they [had] engaged in protected

strike activity''; by ``telling employees they will be dis-
charged or otherwise retaliated against if they strike''; and by
``interrogating employees concerning ... a Union meet-

ing.'' The Board, in rejecting various contentions advanced
by Respondent Employer, noted:[T]he mere fact that some employees struck more thanone time is not sufficient evidence on which to base a
finding of unprotected intermittent striking. On the
record before us, we cannot make a finding that the
striking employees in the instant case were engaged in
a campaign to harass the Company into a state of con-
fusion .... 
Based on the evidence in this case, weagree with the judge that these employees were en-
gaged in a protected economic strike and were thus en-
titled to reinstatement in the absence of proof that they
had been permanently replaced. ... [W]e agree with

the judge that the Union clearly acted as agent of the
employees in making the unconditional offers to return
to work .... 
Each letter specifically states that it isan unconditional offer to return to work. The offers
were not rendered conditional by the subsequent state-
ment that the employees are ready to return to their
same shifts and buildings. An application will not be
treated as conditional unless it gives the employer rea-
son to conclude that any offer of equivalent employ-
ment would be rejected.VerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00018Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 249UNITED STATES SERVICE INDUSTRIESThe Board concluded:In light of the nature of Respondent's violations, i.e., itstotal disregard of the Laidlaw rights ... of its employ-

ees, its commission of unfair labor practices at seven
different locations against numerous employees, its un-
lawful threats to discharge strikers and its unlawful dis-
charge of an employee in United States Service Em-ployees, 314 NLRB 30 (1994), on the grounds that shehad ``been stirring up the other workers,'' it is clear
that Respondent has demonstrated a proclivity to violate
the Act and has exhibited a general disregard for the
employees' fundamental statutory rights .... 
Accord-ingly ... a broad remedial order is warranted.
The credited evidence of record in the instant case alsomakes it clear that Respondent Employer has continued to re-
sort to proscribed interference, restraint, and coercion, in vio-
lation of Section 8(a)(1) of the Act.II.A. Interference, Restraint, and CoercionEmployee Maria Campos credibly related how SupervisorHenry Claros threatened employees ``that those persons that
were with the Union ... were going to lose [their] job,''

and accompanied these threats with repeated coercive interro-
gations about their union and protected concerted activities.
Campos similarly related how management repeatedly en-
gaged in surveillance of, or created the impression of engag-
ing in surveillance of, employee union and protected con-
certed activities. Campos, as discussed below, joined her co-
workers in a strike to protest the Employer's unfair labor
practice conduct. She and her coworkers later made an un-
conditional offer to return to work. Management unlawfully
delayed and stalled her and her coworkers' reinstatement.
Unfair labor practice strikers were told that they had been
``replaced.'' Later, Supervisor Fernando Garcia apprisedCampos that he ``knew that [she and her coworkers] were al-
ways organizing and signing petitions'' and, consequently,
she and coworker Mericruz Sorto ``were going to be moved
to'' another building worksite where the Employer ``had just
lost'' its cleaning service contract. Later, Campos and co-
worker Sorto were denied a further transfer by the Employer
to another worksite. Supervisor Raul Arroyo informed
Campos that ``it was because of the strike [she and her co-
workers] were taken out of that work.''Employee Rosa Flores credibly related how Union andprotected concerted activities were similarly spied upon by
management; how Supervisors Tawanda Fewell and Walter
Hancock threatened her with discharge because she wore a
union button on her smock at work, while at the same time
coercively interrogating her about union and protected con-
certed activities; issued a written ``warning notice'' to her
because she had ``refused to remove'' the union button from
her smock; and then summarily discharged her for this rea-
son. Indeed, Company Supervisor Fernando Becerra later
again coercively interrogated the employee about her union
and protected concerted activities when she attempted to get
her final paycheck. Employee Estella Hernandez, an active
and open union supporter, credibly related how Supervisor
Victor Villalobos admonished her that management was in
effect looking for a ``reason'' to fire her. Management laterconfirmed to the employee that she in fact had been fired``because [she] was a member of the Union''; and that she
could not in fact be reinstated to her former worksite ``be-
cause that's where the problem started.''Employee Maria Diaz credibly related how she too joinedher coworkers in a strike to protest the Employer's unfair
labor practice conduct; that when she later asked Supervisor
Fernando Garcia ``if we could back to work again,'' Garcia
coercively interrogated her about her union and protected
concerted activities; and that Garcia informed her that ``he
couldn't send [the returning unfair labor practice strikers]
back to the same building because he didn't want any prob-
lems with his employees.'' Employee Felicita Saravia
credibly related how company representatives apprised the
unfair labor practice strikers who had made unconditional of-
fers to return to work that they ``no longer had a job there''
because they had been replaced by ``full time'' ``other peo-
ple who had come to work.'' She and her coworkers were
at the same time coercively interrogated by management
about their union and protected concerted activities. Saravia
was later assigned to a different workplace to do limited
work and ultimately told that there was ``no more work.''Employee Maria Treminio credibly related how she andher coworkers were admonished by Supervisor Antonio Cas-
tro that if they struck the Employer they were ``not going
to come back to work in this building.'' Treminio and her
coworkers nevertheless struck the Employer to protest its un-
fair labor practice conduct. Treminio and her coworkers later
made an unconditional offer to return to work and were ad-
mittedly told that they had been ``replaced.'' Following a
delay, as Treminio credibly recalled, she was put back to
work at a different building. There, Treminio continued to
engage in union and protected concerted activities and man-
agement responded with more coercive and discriminatory
conduct. She was suspended and, during her suspension, dis-
tributed a ``leaflet'' protesting the Employer's conduct. She
was then transferred again. Supervisor Raul Arroyo showed
Treminio one of her ``leaflets,'' and warned:These are your problems [referring to the Union's leaf-let] that are happening here in the building. And since
you left Fernando's building with problems, you'll goback to Fernando's building.Treminio, as discussed below, was later discriminatorily dis-charged. See also the credible testimony of employee
Augustin Barrero, summarized in section G, supra.Employee Carlos Ipanaque, an active and open union pro-tagonist, credibly recalled that he too was spied on by Super-
visor Henry Aparacio and pointedly admonished: ``[S]o you
belong to the Union .... Be 
very careful because you maylose your job.'' As discussed below, Ipanaque was thereafter
discriminatorily transferred, warned, and ultimately fired be-
cause of his union and protected concerted activities. Em-
ployee Nelson Canales also credibly recalled Company Rep-
resentative Gallaher ``filming the people that wanted to go
on strike ... with a video camera ... point[ing the camera

at] the workers who were in front of the building'' ``for ap-
proximately 15 minutes,'' and being coercively interrogated
about union and protected concerted activities by a super-
visor identified as ``Luis.''VerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00019Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Employee Alfonso Sorto credibly recalled SupervisorHenry Claros coercively interrogating him about union and
protected concerted activities and threatening ``that all of us
that were with the Union would be fired.'' Supervisor Juan
Lopez, in like vein, later coercively interrogated Sorto. And,
employee Juan Bolanos also credibly recalled:[S]ometimes he [Claros] would ask me what ... is the
Union planning to do .... 
Sometimes he would com-ment ... I [Claros] don't know why you're in this

... it's not good for us ... it's not advisable for us.
[Claros] would not allow these games ... if we ever
had another little strike he would fire all of us ... the

Company prefers to lose the building rather than let the
Union come in here.Later, Claros ``kept asking ... what's with the Union and
what are they doing ....'' Claros similarly interrogated co-
workers Milton Guzman and Carmen Campos. Bolanos, as
discussed below, was later discriminatorily fired by the Em-
ployer. Bolanos recalled that Supervisor Raul Arroyo had ad-
monished him:I [Arroyo] am going to give you [Bolanos] work [whenyou return from leave], but I cannot assure you that it
will be in the same building .... 
[I]f [Bolanos]hadn't said what came out in the newspaper [during a
Union protest] he could have reserved the same job in
the same place in the same building .... He 
said thathe behaved well with people that behaved well and he
did not with people who did not behave well.According to Arroyo, Bolanos was later terminated followinghis leave of absence ``because he [Bolanos] didn't went to
Mexico [on leave, but instead] went to a Union seminar.''Employee Lisseth Mejia credibly recalled that she and hercoworkers signed a ``petition'' protesting employee terms
and conditions of employment; that she attempted to deliver
this ``petition'' to the Employer's representatives and later to
``the manager of the building''; and that she ``put the [peti-
tion] in the office of Cathy Mitchell ... the manager of the

7th and 8th floor.'' On the following day, Supervisor Fer-
nando Garcia questioned her: ``Who had put that petition on
Cathy Mitchell's table.'' She responded that she ``didn't
know.'' Garcia replied: ``He wanted me [Mejia] to find outwho had put it there and that he wanted the answer in two
days.'' Garcia thereafter assembled the employees, and, ``hit-
ting a table, said I [Garcia] want to know who put the peti-
tion on Cathy Mitchell's table.'' The assembled employees
claimed that they were not responsible. Garcia then stated to
the assembled employees: ``since nobody wants to take the
responsibility I will give warnings to all four of you.'' Em-
ployee Ricardo Diaz credibly recalled that, following an un-
conditional offer for him and his wife to return to work, he
and his wife were told by Supervisor Jose Cea:[They] cannot work here because [they] have signed asheet and have joined the Union .... 
[Manager]Javier [Marius] was very happy with the work [they]
had done, but because of the problem that [they] had
gone on strike and [they] had joined the Union [they]
could not work there.And, Union Representative Lisa Donner credibly recalled:I [Donner] heard [supervisor Antonio Castro] tell theemployees that if they went on strike they might not get
fired but they would never come back to work in his
building. ... I heard him say it at least twice ... in

Spanish .... I 
said that what he was saying was ille-gal ... he was illegally threatening the employees.

... He told me that he knew all about ... Unions.
In addition, Donner recalled that later,I [Donner] returned to the building with the employeeswho had made an unconditional offer to return to work.
When we got to the building, Antonio Castro came out-
side and told us ... that a Company representative

would be there in a little while, they [the employees]
couldn't come in to work yet. ... A Company rep-

resentative ... Cristell Pineda ... did come in about

ten minutes. ... She told the employees that USSI

was happy to have [them], but they could not work that
day because they had been replaced.And, finally, here, as in the prior USSI case, the Employeragain rewarded nonstriking employees with a bonus.I find and conclude that Respondent Employer, by theforegoing and related conduct, has again interfered with, re-
strained, and coerced its employees in the exercise of their
Section 7 rights, in violation of Section 8(a)(1) of the Act,
by telling employees that, because they had signed with the
Union and gone on strike, they were not allowed to work for
the Employer at certain building worksites; engaging in, and
creating the impression that it was engaging in, surveillance
of employee union and protected concerted activities; threat-
ening employees that their union and protected concerted ac-
tivities would result in discharge and other adverse con-
sequences; telling employees that in effect they could only
engage in union and protected concerted activities outside of
their building worksite; coercively interrogating employees
about employee union and protected concerted activities and
threatening employees with written warnings for their refusal
to identify employees engaged in union and protected con-
certed activities; threatening employees with transfer and dis-
charge if they went on strike; threatening employees with the
elimination of part of its operation because they had joined
the Union and engaged in a strike; telling employees that
they had been permanently replaced because they had en-
gaged in a strike to protest the Employer's unfair labor prac-
tice conduct; telling employees that they had problems be-
cause they had engaged in protected strike activity; telling anemployee that after his return from leave he would be trans-
ferred to another building worksite and his current position
could not be reserved because he had participated in union
and protected concerted activities; telling other employees
that they had not been transferred to available work because
of their participation in union and protected concerted activi-
ties and threatening that employees who had engaged in
union and protected concerted activities would be terminated;
telling other employees that they had been transferred be-
cause of their union and protected concerted activities; in-
forming an employee that she had been fired because of her
union membership; issuing a written warning to an employee
because she wore a union button; and rewarding nonstriking
employees by paying them a bonus.VerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00020Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 251UNITED STATES SERVICE INDUSTRIESCounsel for Respondent Employer disputed the super-visory and agency status with respect to some of the Em-
ployer's named representatives who had engaged in theabove coercive conduct. The credible evidence of record
shows that Tawanda Fewell, whose supervisory and agency
status was disputed, was in fact referred to as the ``super-
visor'' for the ``east tower'' and ``number three mall'' where
some five employees ``worked''; Fewell ``would order [em-
ployees] [to] the area [they] had to clean''; ``checked work'';
``would keep track or control of the offices that were closed
or opened that [they] would clean''; ``would assign the
work''; gave an employee a written ``warning notice'' signed
by ``supervisor'' Fewell; and was identified by Manager
Hancock as a ``supervisor.'' The credible evidence of record
shows that Victor Villalobos, whose supervisory and agency
status was also disputed, ``checked the work employees]
did,'' would ``order [them] in the work area,'' told employ-
ees ``he was the supervisor and if [they had] any problems
to address [them] to him,'' issued written warnings to em-
ployees, and admittedly had been hired by the Employer as
an ``assistant supervisor.'' The credible evidence of record
shows that Jose Cea, whose supervisory and agency status
was also disputed, was ``in charge of the building''; ``looked
over the work'' of the employees; ``would check'' their
timecards; would tell them what work had to be done; and
would tell them ``what hours to work.'' Management ac-
knowledged that Cea was a ``leader ... in training.'' In ad-

dition, the credited evidence of record shows that other per-
sons only identified by employees as ``Carlos'' and ``Luis''
and ``Sandra'' exercised similar duties on behalf of the Em-
ployer.Section 2(11) of the Act defines a supervisor asany individual having the authority, in the interest ofthe employer, to hire, transfer, suspend, lay off, recall,
promote, discharge, assign, reward or discipline other
employees, or responsibly to direct them, or to adjust
their grievances, or effectively recommend such action,
if in connection with the foregoing the exercise of such
authority is not of a merely routine or clerical nature,
but requires the use of independent judgment.As restated in Amperage Electric, 301 NLRB 5, 13 (1991),Actual existence of true supervisory power is to be dis-tinguished from abstract, theoretical or rule book au-
thority. ... What is relevant is the actual authority

possessed and not the conclusory assertions of wit-
nesses. ... [T]he enumerated powers listed in Section

2(11) of the Act are to be read in the disjunctive ...

[and] Section 2(11) also states the requirement of inde-
pendence of judgment in conjunctive with what goes
before .... 
The performance of some supervisorytasks in a merely routine, clerical, perfunctory or spo-
radic manner does not elevate a rank and file employee
into the supervisory ranks. ... [T]he decisive question

is whether [the individual involved] has been found to
possess authority to use [his or her] independent judg-
ment with respect to the exercise by [him or her] of
some one or more of the specific authorities listed in
Section 2(11) of the Act .... In 
short, some kinshipto management, some empathetic relationship between
employer and employee, must exist before the latter be-comes a supervisor of the former. [Citations andquotations omitted.]And, as found in Propellex Corp., 254 NLRB 839, 843(1981),[D]uring the election campaign, as before, theleadladies, by virtue of their historic role as a conduit
for [the employer's] information and orders, were
clothed by [the employer] with the apparent authority
of its agents; were put in a position by [the employer]
to be understood by employees to be agents of [the em-
ployer]; and therefore their actions should be imputed
to [to the employer]. [Citations omitted.]I find and conclude that Fewell, Villalobos, and Cea, aswell as those persons only identified in the record as ``Car-
los,'' ``Sandra,'' and ``Luis,'' responsibly and effectively di-
rected the employees in the performance of their work, hav-
ing the authority to and exercising one or more of the indicia
listed in Section 2(11) of the Act, and that the exercise of
such authority was not of a ``merely routine'' or ``clerical
nature'' but required the exercise by them of ``independent
judgment.'' Moreover, I find and conclude that the Employer
led its employees to reasonably believe that Fewell,
Villalobos, Cea, ``Carlos,'' ``Sandra,'' and ``Luis,'' as well
as the other admitted supervisors named in this proceeding,
had the authority to speak on behalf of the Employer, and
therefore their coercive and related statements and conduct
cited herein should be imputed to the Employer.B. The Discriminatory Refusal to Reinstate the StrikersAs the Board explained in the earlier USSI proceeding,[The] employees [in that case] were engaged in a pro-tected economic strike and were thus entitled to rein-statement in the absence of proof that they had been
permanently replaced. ... [T]he Union clearly acted as

agent of the employees in making the unconditional of-
fers to return to work .... 
Each letter specificallystates that it is an unconditional offer to return to work.
The offers were not rendered conditional by the subse-
quent statement that the employees are ready to return
to their same shifts and buildings. An application will
not be treated as conditional unless it gives the em-
ployer reason to conclude that any offer of equivalent
employment would be rejected.Of course, where, as alleged here, an employee strike iscaused and/or prolonged by employer unfair labor practice
conduct, the striking employees are entitled to reinstatement
upon their unconditional application to return to work. For,
as restated in Lapham-Hickey Steel Corp. v. NLRB, 904 F.2d1180, 1183 (7th Cir. 1990),A strike which is caused in whole or in part by anemployer's unfair labor practices is an unfair labor
practice strike .... 
[A] strike remains an unfair laborpractice strike even though the employees may be moti-
vated in part by economic or other objectives, if the
employer's unfair labor practices are a contributing
cause of the strike .... 
Unfair labor practice strikers,unlike economic strikers, may not be permanently re-
placed and are entitled to immediate reinstatement uponVerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00021Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
their unconditional offer to return to work .... An
employer's refusal to reinstate unfair labor practice
strikers upon their unconditional offer to return to work
violates Section 8(a)(3) and (1) of the Act. [Citations
omitted.]General Counsel alleges and the credited evidence ofrecord shows that from about June 14 to July 1, 1993, em-
ployees of Respondent Employer at building worksites 529
14th Street N.W. and 1331 Pennsylvania Avenue N.W.,
Washington, D.C., struck the Employer; that from about June
18 to July 1, 1993, employees at building worksite 1420
New York Avenue NW struck the Employer; that from about
June 22 to July 1, 1993, employees at building worksite 1800
Massachusetts Avenue N.W. struck the Employer; that the
above strikes were caused by the Employer's unfair labor
practice conduct; that on July 1, 1993, the striking employees
made an unconditional offer to return to their former posi-
tions of employment; and that from July 1, 1993, the Em-
ployer failed and refused to offer full and immediate rein-
statement to the 21 striking employees named in footnote 1,
supra, and/or has not returned them to substantially equiva-
lent positions, because of their union and protected concerted
activities, in violation of Section 8(a)(3) and (1) of the Act.Thus, Union Representative Mary Hohenstein credibly re-called meeting with employees of 1331 Pennsylvania Avenue
and 529 14th Street during the week before May 27, 1993.
Employees then ``discussed some of the conditions of work
within the building'' and ``some of the problems that they
were having within the building,'' and ``at each building we
took a strike vote ... the employees decided to go on

strike.'' The employees commenced their strike on May 27,
and the Employer was notified that ``we [the employees]
have gone on strike to protest unfair labor practices commit-
ted by USSI.'' (See G.C. Exh. 28(a), signed by 23 employ-
ees.) This strike lasted ``one night,'' and on May 28 the Em-
ployer was notified that ``we are making an unconditional
offer to return to work.'' (See G.C. Exh. 28(b), signed by
23 employees.) Following this initial strike, Hohenstein again
met with the employees. As Hohenstein testified,[Employees] Lisseth Mejia and Olga Carranza told me[Hohenstein] that they had been interrogated by [super-
visor] Fernando Garcia [about their protected Union ac-
tivities] .... 
Juan Bolanos and Milton Guzman ...
told me that they were being interrogated by their su-
pervisor Henry Claros ... they also told me they had

been threatened by Claros .... 
They made thesestatements in meetings that we [had] outside the build-
ing on the sidewalk .... I 
also remember AlfonsoSorto telling me that he had been interrogated by Henry
Claros about his Union activities.[Employee] Guzman told me that his supervisor HenryClaros was interrogating him about his Union activities
and also making a threat about them going on strike a
second time.And, at a meeting of employees on or about June 5,I [Hohenstein] told the employees ... that it was ille-
gal and an unfair labor practice for USSI to threaten
and interrogate employees because of their Union activ-
ity and that the Union would file unfair labor practicecharge[s]. ... I also told them that because of these
unfair labor practices they had a right to strike to pro-
test what the Company was doing.Shortly thereafter, Hohenstein filed an unfair labor practicecharge with the NLRB protesting the Employer's conduct.
She then apprised the 529 14th Street employees that she
``had filed an unfair labor practice charge and that if they
wanted to go on strike to protest these unfair labor practices
they had the right to do so'' The 529 14th Street employees
then ``decided to go on strike.'' She similarly apprised the
1331 Pennsylvania Avenue employees of their rights ``and
they also decided to join the strike.'' The employees ``pick-
eted again at both buildings'' ``to protest unfair labor prac-
tices committed by USSI in our buildings over the past
month,'' and they so advised the Employer. (See G.C. Exh.
28(c), signed by 19 employees.)Hohenstein recalled that on June 30 ``the strikers met inthe Union office and they decided to go back, to make an
unconditional offer to go back to work the next day ...

July 1.'' Accordingly, on July 1, some 14 employees of the
529 14th Street building signed a notice notifying the Em-
ployer that ``as of the start of our shift today we are making
an unconditional offer to return to work.'' (See G.C. Exhs.
28(p) and 39. See also G.C. Exhs. 5, 20, 21, and 22.)Hohenstein next directed her attention to the 1420 NewYork Avenue employees. She identified those employees
who were ``the most active in the Union'' and recounted the
essentially similar union and related organizational activities
engaged in there. See General Counsel's Exhibit 40, a ``peti-
tion'' signed by some eight employees there and presented
to the Employer. She also met with the 1420 New York Av-
enue employees, andI [Hohenstein] told employees that other USSI employ-ees at 529 14th Street and 1331 Pennsylvania Avenue
... were also organizing in the Union. I told them that

USSI supervisors and managers in both buildings were
threatening and interrogating employees in those build-
ings, according to what those employees had told me.[Later,] on June 15 ... I told [the] employees that
USSI employees [at the two other worksites] had de-
cided to go on strike to protest the threats and interro-
gation ... and on that day some [four] of the employ-

ees at 1420 New York Avenue also decided to go out
on strike.See also General Counsel's Exhibit 28(d), a letter to the Em-ployer dated June 15 and signed by four 1420 New York
Avenue employees, indicating that ``we have gone on strike
to protest unfair labor practices committed by USSI.'' These
same four employees, however, by letter dated June 16,
made an ``unconditional offer to return to work,'' and ``all
four of them returned to work on June 16.'' (See G.C. Exh.
28(e).) Hohenstein explained:After the four employees at 1420 ... went back to
work on June 16 ... I [Hohenstein] had a conversa-

tion with [employee] Nelson Canales ... [and] he told

me he had been questioned by his supervisor about his
strike activity ... and I said to Canales that this was

also an unfair labor practice.VerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00022Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 253UNITED STATES SERVICE INDUSTRIES29Hohenstein also identified G.C. Exh. 41 as a letter to CompanyPresident Matthews dated July 2 enclosing lists of some 24 employ-
ees at 529 14th Street, 1331 Pennsylvania Avenue N.W. and 1420
New York Avenue, ``who made an unconditional offer to return to
work from their unfair labor practice strike on July 1.'' This letter
was ``faxed'' to the Employer on July 2. See Tr. pp. 607 to 612.
See also G.C. Exhs. 5, 20, 21, and 22.30As noted above, I find the vague, shifting and incomplete asser-tions of operations manager Arroyo to be unreliable and incredibleContinuedThen, on June 18, some six employees at 1420 New YorkAvenue determined to go ``on strike to protest continued un-
fair labor practices committed by USSI,'' and so notified the
Employer. (See G.C. Exh. 28(k).)Thereafter, by letter dated July 1, the employees of 1420New York Avenue notified the Employer that ``as of the
start of our shift today we are making an unconditional offer
to return to work.'' (See G.C. Exh. 28(q), signed by six em-
ployees.) The six employees presented themselves for work
on July 1 and, as Hohenstein testified,[A]ll six employees were standing on the sidewalk with[supervisor] Raul Arroyo from the Company. ... Ar-

royo had a piece of paper .... 
The piece of papersaid ... 1420 New York Avenue ... went on strike

June 18 ... unconditional offer to return to work July

1 ... and then it had columns for employees to put

their name and address and telephone number [and] po-
sition.The employees said to me [Hohenstein] that they werefired, and I said to Arroyo are the employees fired, and
he said no but they have been replaced.29The employees at the fourth building involved herein,1800 Massachusetts Avenue N.W., similarly struck the Em-
ployer on June 22 and they too ended their strike on July
1. (See G.C. Exh. 39.) Hohenstein added:The [striking] employees that were not returned to workimmediately [from July 1 on] ... continued to meet

... every day at a different USSI building ... with

picketing and chanting.Lisa Donner is also an organizer for the Union. She, likeHohenstein, credibly related the Union and protected con-
certed activities of various employees during the above orga-
nizational effort. Donner recalled:We met with the employees there [at the 1800 Massa-chusetts Avenue building worksite] on the 17th of June
1993, and talked to them about the unfair labor practice
strike that was going on at other buildings.[Employees] Lisseth Mejia and Olga Carranza talkedabout the fact that ... people had been threatened and

questioned about their Union activity after the first
strike at their building.Lisseth Mejia and Olga Carranza were at the buildingto ask those employees to join their strike.[And,] on the 17th, the employees at 1800 Massachu-setts Avenue voted to join the strike. ... They went

on strike on the 22nd [with picket signs protesting that
USSI was unfair], and they made an unconditional offer
to return on July 1.See General Counsel's Exhibit 39, a notice to CompanyPresident Matthews dated July 1, 1993, and signed by five
1800 Massachusetts Avenue employees, stating that ``as of
the start of our shift today we are making an unconditional
offer to return to work.''Donner further recalled that previously, on June 18, ``be-fore the workers' shift started'' at 1800 Massachusetts Ave-
nue,I [Donner] heard [supervisor Antonio Castro] tell theemployees that if they went on strike they might not get
fired but they would never come back to work in his
building. ... I heard him say it at least twice ... in

Spanish .... I 
said that what he was saying was ille-gal ... he was illegally threatening the employees.

... He told me that he knew all about ... Unions.
In addition, Donner recalled that on July 1,I [Donner] returned to the building with the employeeswho had made an unconditional offer to return to work.
When we got to the building, Antonio Castro came out-
side and told us ... that a Company representative

would be there in a little while, they [the employees]
couldn't come in to work yet. ... A Company rep-

resentative ... Cristell Pineda ... did come in about

ten minutes. ... She told the employees that USSI

was happy to have [them], but they could not work that
day because they had been replaced. ... She said that

they [the replacements] were permanent as USSI could
only hire people that way.The credible evidence of record amply shows here that theabove strike activity was caused at least in part by the Em-
ployer's continuing unlawful coercive conduct and, con-
sequently, constituted an unfair labor practice strike. Further,
the 21 striking employees named in note 1, supra, thereafter
made valid unconditional offers to return to work which
were rejected by the Employer. (See G.C. Exhs. 5, 20, 21,
and 22.) Here, as in the earlier proceeding involving this Em-
ployer,[T]he Union clearly acted as agent of the employees inmaking the unconditional offers to return to work
.... 
Each letter specifically states that it is an uncon-ditional offer to return to work. The offers were not
rendered conditional by the subsequent statement that
the employees are ready to return to their same shifts
and buildings. An application will not be treated as
conditional unless it gives the employer reason to con-
clude that any offer of equivalent employment would
be rejected.[T]he mere fact that some employees struck more thanone time is not sufficient evidence on which to base a
finding of unprotected intermittent striking. On the
record before us, we cannot make a finding that the
striking employees in the instant case were engaged in
a campaign to harass the Company into a state of con-
fusion.30VerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00023Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
here. In particular, I do not credit his unsubstantiated assertions thatsome strikers ``turned ... down'' ``jobs'' that he had offered to

them because they ``wanted to be in that same building.''Finally, the credible evidence of record not only makes itclear that the Employer rejected the unconditional applica-
tions of its unfair labor practice strikers, it also shows that
management continued in its coercive effort to undermine
employee Section 7 rights by delaying and stalling their re-
call and, as discussed further below, discriminatorily moving
them to other worksites and significantly different terms and
conditions of employment. For, as Supervisor Antonio Castro
had earlier admonished the employees, ``if they went on
strike they might not get fired but they would never come
back to work in his building.'' In like vein, Manager Fer-
nando Garcia similarly had informed the employees that ``he
couldn't send [the returning unfair labor practice strikers]
back to the same building because he didn't want any prob-
lems with his employees.'' In sum, unfair labor practice
strikers, upon their unconditional applications to return to
work, were not returned to substantially equivalent positions,
as alleged in the consolidated complaints. Respondent, by the
above conduct, violated Section 8(a)(3) and (1) of the Act.C. The Discriminatory Treatment of Employees Ricardoand Cristina Diaz, Maria Treminio, Juan Bolanos,Maria Campos, Augustin Barrero, Mericruz Sorto,Estella Hernandez, Rosa Flores, and Carlos Ipanaque1. Ricardo and Cristina DiazRicardo Diaz credibly testified that he and his wifeCristina worked for the Employer at worksite 5530 Wiscon-
sin Avenue during 1993 from about 5 p.m. until midnight;
and that they would then be transported to the ``Pavilion''
where they would work ``until dawn.'' Their work at the
``Pavilion'' ended, and Company Supervisor Javier Marius
then asked them if they ``could help him on Georgia Avenue
to do the cleaning there.'' Marius assured Ricardo Diaz that
there was sufficient work for the Diazes at the Georgia Ave-
nue worksite. Ricardo and Cristina Diaz accepted this new
assignment and thereafter, for a number of months, they
would work from about 5 p.m. until midnight at 5530 Wis-
consin Avenue and would then be transported to Georgia Av-
enue where they would work ``until dawn.''Ricardo Diaz ``first met'' with a union representative dur-ing October 1993. Ricardo and Cristina signed a ``petition''
with their coworkers protesting employee terms and condi-
tions of employment. (See G.C. Exh. 46.) And, on October
7, 1993, Ricardo and Cristina Diaz, together with five co-
workers at 5530 Wisconsin Avenue, signed a notice to Com-
pany President Matthews notifying him that ``as of the start
of our shift tonight we have gone on strike.'' (See G.C. Exh.
28(y).) They only struck at 5530 Wisconsin Avenue and con-
tinued to work at the Georgia Avenue worksite. Some 4 days
later, on October 11, they attempted to return to work at
5530 Wisconsin Avenue. They, together with five coworkers,
signed a notice to Company President Matthews dated Octo-
ber 11, stating that ``as of the start of our shift today we are
making an unconditional offer to return to work.'' (See G.C.
28(c).) They brought this October 11 notice to work and
gave it to Supervisor Ricardo Bienvenitas. They were told
that they would have ``to wait about three days.'' In addi-tion, they also attempted to go to work at the Georgia Ave-nue worksite that same evening. They ``could not get in to
work,'' however, at Georgia Avenue. They were instead told
by Supervisor Jose Cea:[Y]ou [the Diazes] cannot work here because you havesigned a sheet and you have joined the Union ....Javier [Marius] was very happy with the work [they]
had done, but because of the problem that [they] had
gone on strike and ... had joined the Union [they]

could not work there.Ricardo Diaz noted that other employees, who had not par-ticipated in the strike, were permitted to go to work at Geor-
gia Avenue.Management's willingness to resort to proscribed inter-ference, restraint, coercion, and discrimination in opposition
to its employees' attempt to obtain union representation and
to otherwise engage in protected concerted activities, has
been thoroughly documented above. Here, the Diazes were
summarily terminated following their open support of the
Union and their coworkers' protected concerted activities.
Cea was clearly acting on behalf of upper Management when
he relayed to the Diazes that they ``could not work'' at his
worksite ``because'' they ``had gone on strike'' and ``had
joined the Union.'' As noted supra, I do not credit the
pretextual, belated, incomplete and shifting assertions of Op-
erations Manager Javier Marius, Vice President Amstutz, and
Vice President Joel Felrice to the effect that the Diazes were
suddenly terminated on or about October 11 because of con-
tinuing ``overtime costs.'' Marius acknowledged that ``I al-
ways have problems with the overtime.'' And, Amstutz ac-
knowledged that ``it took ... August, September and Octo-

ber to stop assigning overtime at that site.'' In sum, I find
and conclude that Respondent Employer violated Section
8(a)(3) and (1) of the Act by discriminatorily discharging
employees Ricardo Diaz and Cristina Diaz on or about Octo-
ber 11, 1993, as alleged.2. Maria TreminioThe Employer's treatment of employee Maria Treminio isdetailed in section F, supra. Treminio credibly related how
she and her coworkers were admonished by Supervisor Anto-
nio Castro that if they struck the Employer they were ``not
going to come back to work in this building.'' Treminio and
her coworkers nevertheless struck the Employer to protest its
unfair labor practice conduct. Treminio and her coworkers
later made an unconditional offer to return to work and were
told that they had been ``replaced.'' Following a discrimina-
tory and unlawful delay, she was put back to work at a dif-
ferent building. There, Treminio continued to engage in
Union and protected concerted activities, and management
again responded with more coercive and discriminatory con-
duct. She was suspended and, during her suspension, distrib-
uted a ``leaflet'' protesting the Employer's conduct. She was
then transferred again. Supervisor Raul Arroyo showed
Treminio one of her ``leaflets,'' and warned:These are your problems [referring to the Union's leaf-let] that are happening here in the building. And since
you left Fernando's building with problems, you'll go
back to Fernando's building.VerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00024Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 255UNITED STATES SERVICE INDUSTRIESTreminio was, as recited above, issued warning notices andrelated disciplinary actions during late November and De-
cember 1993. She protested the Employer's disciplinary
treatment of her. She was transferred again, and told this
time by Supervisor ``Carlos'' that ``they don't want to have
you in any building.'' She was finally terminated on or about
December 22, 1993.I find and conclude that Respondent Employer discrimina-torily issued the above warnings to Treminio and engaged in
related disciplinary coercive conduct in retaliation for this
employee's active and open union and protected concerted
activities. I reject as incredible and pretextual Respondent
Employer's shifting, belated, and incomplete assertions that
``every time she [Treminio] worked for USSI [during the
past few years] she was no good''; that she had not indicated
in her 1993 ``job application'' that she ``had worked for
USSI before''; and that Treminio ``was terminated because
of complaints on her floors.'' In sum, Respondent Employer
was attempting here to get rid of another union protagonist,
in violation of Section 8(a)(3) and (1) of the Act.3. Juan BolanosThe Employer's treatment of employee Juan Bolanos isdetailed in section K, supra. Bolanos credibly testified that
he worked for the Employer at worksite 529 14th Street dur-
ing May 1993; that he became involved in union activities
there meeting with union representatives ``outside the build-
ing''; that he signed a ``petition'' protesting employee terms
and conditions of employment (see G.C. Exh. 37); that he at-tempted to hand this ``petition'' to Supervisor Fernando Gar-
cia ``but he told us he [Garcia] had orders not to receive
anything''; and that Supervisor Henry Claros frequently
spoke to him about the Union. Bolanos recalled:[S]ometimes he [Claros] would ask me what ... is the
Union planning to do .... 
Sometimes he would com-ment ... I [Claros] don't know why you're in this

... it's not good for us ... it's not advisable for us.
Bolanos and his coworkers at 529 14th Street initially struckthe Employer for 1 day commencing on May 27, 1993. On
the following day, May 28, Supervisor Claros said:he [Claros] would not allow these games ... if we
ever had another little strike he would fire all of us
... the Company prefers to lose the building rather

than let the Union come in here.Bolanos recalled that the 529 14th Street employees laterstruck the Employer a second time protesting the Employer's
unfair labor practice conduct. Bolanos, as discussed above,
was discriminatorily denied reinstatement in July 1993.
Later, he was recalled to work at a different building site,
1850 M Street, where he was given less hours of work than
he previously had worked and was paid 25 cents an hour less
in wages than he previously had been paid by the Employer.
Bolanos thereafter participated in union meetings ``outside
the building'' and related union activities, including ``dem-
onstrations on K and 14th Street.'' See General Counsel's
Exhibit 49, a Washington Post news clipping for October 22,
1993, naming Bolanos as one of the participants in the
Union's protest.Subsequently, during mid-November 1993, Bolanos re-quested in writing ``one week of leave'' claiming ``family
problems.'' (See G.C. Exh. 50.) Bolanos presented his writ-
ten request for leave to Operations Manager Raul Arroyo.
Arroyo granted the leave, but stated:I [Arroyo] am going to give you [Bolanos] work [whenyou return from leave], but I cannot assure you that it
will be in the same building .... 
[I]f [Bolanos]hadn't said what came out in the newspaper he could
have reserved the same job in the same place in the
same building .... He 
said that he behaved well withpeople that behaved well and he did not with people
who did not behave well.Bolanos was scheduled to return to work from this leave onFriday, November 19, 1993. He returned instead on the fol-
lowing Monday November 22. He was then told by Arroyo:
``That's your problem, you're already discharged.'' Bolanos
understood from an Employer notice at another worksite that
the first time one committed such a violation an employee
would only get a warning, and he had never received any
prior warnings. Raul Arroyo asserted that he had ``termi-
nated'' Bolanos ``because [Bolanos] didn't went to Mexico
... he went to a Union seminar.'' The Employer, at the

time, had no ``vacation policy,'' but would only grant leave
``because of the reason'' stated by the employee.I am persuaded here that Respondent Employer did not, asclaimed, summarily fire employee Bolanos because he was
1 workday late returning from leave or because he had not
fully or truthfully disclosed to the Employer that he was
going to attend ``a Union seminar.'' Instead, I find and con-
clude that Respondent Employer determined to get rid of
Bolanos altogether once it discovered that his unwanted
union and protected concerted activities now included attend-
ing ``a Union seminar.'' Respondent Employer thereby vio-
lated Section 8(a)(3) and (1) of the Act as alleged.4. Maria Campos, Augustin Barrero, andMericruzSorto
The Employer's treatment of employees Maria Campos,Augustin Barrero, and Mericruz Sorto is detailed in sections
A and G, supra. Employee Campos, an active and open
union supporter, credibly related how management threatened
employees ``that those persons that were with the Union ...

were going to lose [their] job,'' and accompanied these
threats with repeated coercive interrogations about their
union and protected concerted activities. Campos similarly
related how management repeatedly engaged in surveillance
of, or created the impression of engaging in surveillance of,
employee union and protected concerted activities. Campos,
as found above, joined her coworkers in a strike to protest
the Employer's unfair labor practice conduct. She and her
coworkers later made an unconditional offer to return to
work. Management, as found above, discriminatorily delayed
and stalled her and her coworkers' reinstatement. Unfair
labor practice strikers were told that they had been ``re-
placed.'' Later, Manager Fernando Garcia apprised Campos
that he ``knew that [she and her coworkers] were always or-
ganizing and signing petitions'' and, consequently, she and
coworker Mericruz Sorto ``were going to be moved to'' an-
other building worksite where the Employer ``had just lost''VerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00025Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
31Here, as in the case of other discriminatees, the dates of the Em-ployer's discriminatory actions are not entirely clear on the record.
Verification of these specific dates, as well those pertaining to recall
of unfair labor practice strikers, can be made during compliance pro-
ceedings.its cleaning service contract. Campos and coworker Sortowere subsequently denied a further transfer by the Employer
to an available worksite. Manager Raul Arroyo informed
Campos that ``it was because of the strike [she and her co-
workers] were taken out of that work.''Employee Barrero also credibly testified that he worked atworksite 529 14th Street; that he ``would meet weekly''
``with the Union representatives'' ``outside the building'';
that he participated in the two strikes there; that he wore
union buttons and distributed union literature to ``the ten-
ants''; and that, after the second strike, ``we did show up for
work and we were told that unfortunately there is no work
for us.'' The Employer, as found above, discriminatorily
stalled and delayed his reinstatement. See also General Coun-
sel's Exhibit 42, where Barrero's experiences with the Em-
ployer were cited in a union presentation to the mayor of the
District of Columbia. Barrero credibly recalled that, subse-
quently, Company Representative Gallaher ``told us that they
had lost [the cleaning contract at that] building,'' and he was
denied a transfer to another worksite. Barrero noted:[Gallaher said] that it was true that they had lost thebuilding but that we would be transferred to other
buildings. ... Fernando Garcia asked for a list for

himself and [the representative of the building pertain-
ing to applications to stay on with any new cleaning
employer] ... and we needed to sign the list 
....I [Barrero] [later] asked Carlos what would happen to
me, that I wanted to stay with USSI, and he told me
that would be no problem, that I would stay there. ...

[However, they] never transferred me to another build-
ing.Barrero also credibly recalled that, previously, Garcia hadstated to assembled employees that ``before losing the build-
ing'' ``he would cut some heads.'' Garcia had referred to the
Union as the ``shameless ones.''Joel Felrice, the Employer's chief financial officer, ac-knowledged:when [his] Company loses an account it is generally theCompany's practice to take those employees from the
account that [he] lost and move them into another
building that is available.This was not, however, the treatment afforded to employeesCampos, Sorto, and Barrero. In attempting to justify the de-
nial of transfers to these employees, the Employer asserted,
inter alia, that employees were told that ``... if [they] sign

the list [for the new or successor cleaning company the Em-
ployer] cannot promise [them] that [they] will have a job
with USSI.'' In addition, the Employer claimed, inter alia,
that Campos, following the second strike, had been ``trans-
ferred back to 529'' because ``she engaged in poor cleaning
at the New York Avenue building.'' Vice President Felrice
had acknowledged elsewhere, however, that her ``file'' ``in-
dicates she was an excellent cleaner, no complaints, being a
good example for the rest of the cleaners.'' I reject these and
related shifting, unsubstantiated, and contradictory assertions
as incredible and pretextual, advanced here in an attempt to
justify management's discriminatory treatment of these three
active and open union supporters. In sum, I find and con-
clude, as alleged, that Respondent Employer violated Section8(a)(3) and (1) of the Act by discriminatorily dischargingemployees Maria Campos, Augustin Barrero, and Mericruz
Sorto about January 27, 1994.315. Estella HernandezAs found in section C, supra, employee Estella Hernandezcredibly testified that she started working for the Employer
in 1992; that she attended union meetings commencing about
May 1994; that she, together with her coworkers, signed a
``petition'' to the Employer requesting restoration of Com-
pany provided transportation for the employees; and that this
``petition'' was turned over to the Union and later presented
to Manager Javier Marius. Hernandez and her coworkers
were present when the ``petition'' was presented to Marius
in the company office. Hernandez was then wearing a
``Union shirt.'' There, according to Hernandez, ``they agreed
that the transportation would be reinstated'' ``as soon as pos-
sible.'' In addition, Marius stated that ``we were going to be
given a bonus of $32 every two weeks.'' Shortly thereafter,
as Hernandez further credibly testified, Supervisor Victor
Villalobos informed her at work that Supervisor Henry Lara
``had ordered'' him to tell her that she ``had to clean ...

the entire area that very same day'' and ``if [she] did not
... [that] was going to be a reason ... for [her] to be

fired.'' Hernandez ``usually'' would only clean ``two offices
daily'' ``because there wasn't enough time'' and it was ``too
much work.''Hernandez next credibly recalled that on or about MondayMay 30, 1994, she injured her foot. She returned to work on
Tuesday ``with [her] foot in bad condition.'' In addition, her
automobile needed to be ``fixed.'' On Wednesday she re-
quested ``permission'' from Villalobos for a few days off
from work. Villalobos granted her off until Monday of the
next week. She returned to work on Monday, June 6. She
could not find her ``ID card,'' however. She then spoke with
Supervisor Lara, and he summarily informed her that she had
been ``fired.'' She asked for the ``reason'' for her firing and
was told that ``he had the authorization to fire'' her. She
then asked, ``if [she] was being fired because [she] was a
member of the Union,'' and he acknowledged, ``exactly,
yes.'' He added that he had ``expected the other coworkers
to be with the Union, but not [her].''Hernandez next recalled that during September 1994 she,accompanied by a union representative, went to the Employ-
er's office and spoke with Manager Marius. She noted that
the union representative ``was not welcome there.'' She then
had the following conversation with Marius:I [Hernandez] told [him, Marius,] that I was comingback to work, because I understood that I was not fired.
And he replied that it was true that I was not fired, but
he could not take me back to Giant, because that's
where the problem started. ... I told him that didn't

have any problem in that building and I could go back
to that building. ... And he replied ... [he] could

not do that ... he could put me in a different area of
VerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00026Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 257UNITED STATES SERVICE INDUSTRIES32And, as Union Representative Mary Hohenstein credibly notedin her testimony, Ipanaque had sustained an injury at work during
February 1994 and the Union represented him in his compensation
proceeding.work .... I 
told him that I couldn't because I had tomake arrangements for my children .... I 
told himthat I could go back or start work on Monday ... and

he replied that he could not give me any area ... he

was going to recommend [me] to another manager.Hernandez, despite further efforts to be recalled by the Em-ployer, was not recalled.I reject as incredible Manager Marius' assertion that hehad informed Hernandez during a meeting with her that
``you never [have] been terminated ... I was always wait-

ing for you ... I have a position for you ... you ask me

[for] a new position and I send you,'' and thereafter ``[you]
never appeared in the office.'' The credible and reliable evi-
dence of record is to the contrary. I also reject as incredible
the unsubstantiated and shifting assertion by Maria Mendez,
an employee called as a witness for the Employer, that co-
worker Hernandez had told Villalobos that she, Hernandez,
was ``no longer going to work'' for the Employer. Instead,
I find and conclude that here, too, Respondent Employer
discriminatorily fired this active and open union supporter on
or about June 6, 1994, as alleged, in violation of Section
8(a)(3) and (1) of the Act.6. Rosa FloresThe credible evidence of record detailed in section B,supra, similarly makes it clear that employee Rosa Flores, an
active and open union supporter, was also discriminatorily
warned and discriminatorily discharged on or about June 8
and June 9, 1994, because of her union and protected con-
certed activities, in violation of Section 8(a)(3) and (1) of the
Act. Thus, employee Flores credibly related how employee
union and protected concerted activities were spied on by
management; how Supervisors Tawanda Fewell and Walter
Hancock threatened her with discharge because she wore a
union button on her smock at work, while at the same time
coercively interrogating her about union and protected con-
certed activities; issued a written ``warning notice'' to her
because she had ``refused to remove'' the union button from
her smock; and then summarily discharged her for this rea-
son. I reject as incredible Manager Hancock's shifting asser-
tions that he ``mistakenly thought there was a law [or] USSI
policy not to wear a Union button on a smock'' and that Flo-
res was in fact ``discharged'' ``for abandoning her position.''7. Carlos IpanaqueThe Employer's discriminatory treatment of employee Car-los Ipanaque, an active and open union supporter, is detailedin section H, supra. Thus, as employee Ipanaque credibly tes-
tified, he started working for the Employer during October
1993 and worked at different worksites; his job was ``keep-
ing the floors clean''; he ``first became involved with the
Union'' about October or November 1993; and he frequently
attended union meetings ``at the Local'' and met with the
``organizers'' ``at the entrance before going to work.'' He
also would repeatedly join union representatives in going to
other Employer worksites where he ``would advise my fel-
low workers about all the bad things the Company was
doing'' ``so we could organize them.'' General Counsel's
Exhibit 44 is a copy of a union leaflet showing Ipanaque and
his coworkers on the ``Employees Committee Against Injus-
tice At USSI,'' distributed during November or December1993. Ipanaque explained that ``we distributed it [the leaflet]in all the buildings'' and ``I personally took it to the building
where I was working.'' This activity occurred, as Ipanaque
noted, before his sudden transfer to another jobsite. In addi-
tion, Ipanaque also testified before the mayor of the District
of Columbia against USSI.32Ipanaque credibly recalled that Supervisor Henry Aparaciohad ``started to [engage in] surveillance on me'' at his build-
ing worksite at the outset of his union activities. Ipanaque
asked Aparacio ``what was wrong,'' ``why was he
surveilling me.'' Aparacio, during this exchange with
Ipanaque, admonished Ipanaque: ``[S]o you belong to the
Union ... Be very careful because you may lose your job.''
Ipanaque credibly recalled that he had started working forthe Employer at its 655 15th Street worksite. Later, during
early 1994, after he had started engaging in union and related
concerted activities, he was suddenly transferred to the Em-
ployer's 1700 Pennsylvania Avenue worksite. The record
shows that he was ``transferred'' on February 7, 1994. (See
G.C. Exh. 15.) Ipanaque noted that following his ``transfer,''
Supervisor Sandra Aquilar had ``asked me a question why I
had been transferred, and I responded because I am in the
Union.'' Shortly thereafter, on February 28, he was given a
``warning notice'' assertedly ``for unsatisfactory and slow
pace in [his] work.'' (See G.C. Exh. 16.) He was given an-
other ``warning notice'' on March 28 assertedly ``for being
late.'' (See G.C. Exh. 48.) He was given another ``warning
notice,'' or notices, on April 7 assertedly ``for not following
the rules of coming to work after hours'' and ``for deficiency
... slow pace ... not enough dedication ... and coordi-

nation in [his] work.'' (See G.C. Exh. 17.) And, on or about
April 28, he was ``terminated'' assertedly for ``unsatisfactory
performance.'' (See G.C. Exh. 18.)Ipanaque recalled that following his transfer by the Em-ployer from one jobsite to another during early February
1994, Supervisor Raul Arroyo instructed him at work to
``sign this warning'' because he had ``finished [his] work
very slowly.'' Ipanaque responded: ``Yes, that's true, but I
[Ipanaque] just suffered an accident [at work] a few days
ago.'' Arroyo nevertheless insisted that Ipanaque sign this
warning, and he did. (See G.C. Exh. 16.) Ipanaque next iden-
tified General Counsel's Exhibit 48, a ``warning notice''
dated March 28, 1994. This notice stated: ``This is to call
your attention for being late to work ... this has been

called to your attention on various occasions verbally.''
Ipanaque protested on the ``warning notice'': ``My arrival
was at 1800,'' or 6 p.m., which previously was his usual
starting time.Ipanaque next credibly recalled that he had later ``testifiedbefore'' the mayor of the District of Columbia protesting
USSI's abusive treatment of its employees. (See G.C. Exh.
45.) This meeting or hearing commenced about 4 p.m. on
April 26, 1994, shortly before Ipanaque's ``termination.''
Ipanaque had made advance ``arrangements'' with his Em-
ployer because he might arrive ``late'' at work that day. He
recalled that the ``orders'' were ``if someone was to arrive
late ... [he] should advise [the Employer] half an hour ear-
VerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00027Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 258DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
33Counsel for General Counsel's motion to correct the transcript,which is unopposed, is granted.lier.'' Ipanaque had in fact ``advised'' Management that he``would be arriving a bit late'' a day in advance. Ipanaque
arrived at work on April 26 about 6:25 p.m. He wore to
work that evening ``the T-shirt of the Local ... [stating]

Justice For Janitors.'' After he arrived at work, he was con-fronted by Supervisor Alvar Mary (see Tr. p. 95) and faulted
for ``coming in late.'' He responded: ``Yes, but I had already
advised ... [the Employer] and the Supervisor Sandra

Aquilar is aware of that.'' Alvar Mary replied: ``I know
nothing about that.'' Ipanaque was instructed ``to wait.'' He
again spoke with Supervisor Alvar Mary: ``I [Ipanaque] said
... what happened ... two other people have come in

[late] and they have been let in and I who came in earlier
am still here.'' He was told that the other ``late'' employees
had previously ``advised'' the Employer, and he again ex-
plained: ``I advised also even one day earlier.'' He was also
told that Manager Fernando Garcia had previously observed
that he ``was not here'' and ``there's nothing else'' that
could be done. He was not permitted to work that evening.
(See G.C. Exh. 48.)Ipanaque next credibly recalled the events attending hisfiring on or about April 28, 1994 assertedly for ``unsatisfac-
tory performance.'' (See G.C. Exh. 18.) He was instructed
that evening to ``use the vacuum cleaner in the offices.'' He
explained that he did ``not know the offices'' and this was
not his usual job. Later that evening, Fernando Garcia faulted
Ipanaque for ``poor work'' and ``skipping two offices.''
Ipanaque offered to revacuum the two offices. He apologized
explaining, ``I'm a floorman and now they sent me to vacu-
um.'' He was instead instructed to leave. Fernando Garcia
told him that his ``checks ... already had been prepared at

the office.''In an attempt to justify the Employer's disparate treatmentof employee Ipanaque, Operations Manager Arroyo generally
claimed, inter alia, that he ``told [supervisor] Aparacio to
watch Ipanaque'' because, assertedly, ``we had received
some complaints of missing items.'' Operations Manager
Garcia generally claimed that he ``fired'' Ipanaque ``because
he was not doing his job properly.'' And, during cross-exam-
ination of Ipanaque, counsel for Respondent asserted, inter
alia, that Ipanaque was ``lying''; was a ``Union plant''; and
certain documents indicated that he was ``a Communist and
part of a guerrilla movement.'' I reject as incredible these
unsubstantiated and shifting assertions by the Employer and
its attorney. Further, counsel for Respondent also cited in-
consistencies and errors in Ipanaque's prehearing statement;
however, as noted above, I have carefully considered these
cited defects in Ipanaque's testimony and conclude on bal-
ance here that his cited testimony represents a more reliable
and credible presentation of the scenario culminating in his
firing. In short, I am persuaded here that management, deter-
mined to also rid itself of this know union protagonist, dis-
criminatorily transferred the employee and issued him a se-
ries of warnings, and finally discriminatorily discharged him
on or about April 27 or 28, 1994, as alleged. On this record,
I reject as incredible and pretextual management's asserted
nondiscriminatory reasons assigned for its treatment of
Ipanaque.Accordingly, I find and conclude that Respondent Em-ployer also violated Section 8(a)(3) and (1) of the Act by
discriminatorily transferring employee Carlos Ipanaque about
February 7 and issuing him a warning about February 28,1994; and by again discriminatorily issuing warnings to em-ployee Carlos Ipanaque about April 7 and 26 and later dis-
charging him about April 27 or 28, 1994, as alleged.33CONCLUSIONSOF
LAW1. Charging Party Union is a labor organization and Re-spondent Employer is an employer engaged in commerce, as
alleged.2. Respondent Employer interfered with, restrained, andcoerced its employees in the exercise of their Section 7
rights, in violation of Section 8(a)(1) of the Act, by telling
employees that, because they had signed with the Union and
gone on strike, they were not allowed to work for the Em-
ployer at certain building worksites; engaging in, and creat-
ing the impression that it was engaging in, surveillance of
employee union and protected concerted activities; threaten-
ing employees that their union and protected concerted ac-
tivities would result in discharge and other adverse con-
sequences; telling employees that in effect they could only
engage in union and protected concerted activities outside of
their building worksite; coercively interrogating employees
about employee union and protected concerted activities and
threatening employees with written warnings for their refusal
to identify employees engaged in union and protected con-
certed activities; threatening employees with transfer and dis-
charge if they went on strike; threatening employees with the
elimination of part of its operation because they had joined
the Union and engaged in a strike; telling employees that
they had been permanently replaced because they had en-
gaged in a strike to protest the Employer's unfair labor prac-
tice conduct; telling employees that they had problems be-
cause they had engaged in protected strike activity; telling anemployee that after his return from leave he would be trans-
ferred to another building worksite and his current position
could not be reserved because he had participated in union
and protected concerted activities; telling other employees
that they had not been transferred to available work because
of their participation in union and protected concerted activi-
ties and threatening that employees who had engaged in
union and protected concerted activities would be terminated;
telling other employees that they had been transferred be-
cause of their union and protected concerted activities; in-
forming an employee that she had been fired because of her
union membership; issuing a written warning to an employee
because she wore a union button; and rewarding nonstriking
employees by paying them a bonus.3. From about June 14 to July 1, 1993, employees of Re-spondent Employer at building worksites 529 14th Street
N.W. and 1331 Pennsylvania Avenue N.W., Washington,
D.C., struck the Employer; from about June 18 to July 1,
1993, employees at building worksite 1420 New York Ave-
nue N.W. struck the Employer; from about June 22 to July
1, 1993, employees at building worksite 1800 Massachusetts
Avenue N.W. struck the Employer; the above strikes were
caused by the Employer's unfair labor practice conduct; on
July 1, 1993, the 21 striking employees named in footnote
1, supra, made an unconditional offer to return to their
former positions of employment; and from July 1, 1993, the
Employer failed and refused to offer full and immediate rein-VerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00028Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 259UNITED STATES SERVICE INDUSTRIES34Counsel for Respondent cites the Board's ``five day grace pe-riod'' for reinstating unfair labor practice strikers. Here, as in J.W.
Rex Co., 308 NLRB 473 (1992), the Employer ``unduly delayed thereinstatement of the strikers'' as part of its continuing coercive con-
duct, and therefore this ``grace period'' should not be applied.statement to these striking employees and/or has not returnedthem to substantially equivalent positions because of their
union and protected concerted activities, in violation of Sec-
tion 8(a)(3) and (1) of the Act.4. Respondent Employer also violated Section 8(a)(3) and(1) of the Act by discriminatorily discharging employees Ri-
cardo Diaz and Cristina Diaz about October 11, 1993; by
discriminatorily issuing written warnings to employee Maria
Treminio about November 29 and December 7 and later dis-
charging her about December 22, 1993; by discriminatorily
discharging employee Juan Bolanos about November 22,
1993; by discriminatorily discharging employees Maria
Campos, Augustin Barrero, and Mericruz Sorto about Janu-
ary 27, 1994; by discriminatorily transferring employee Car-
los Ipanaque about February 7 and issuing him a warning
about February 28, 1994; by discriminatorily discharging em-
ployee Estella Hernandez about June 6, 1994; by discrim-
inatorily issuing a written warning to employee Rosa Flores
and discharging her about June 8 and 9, 1994; and by again
discriminatorily issuing warnings to employee Carlos
Ipanaque about April 7 and 26 and later discharging him
about April 27 or 28, 1994.5. The unfair labor practices found above affect commerceas alleged.REMEDYIn the prior United States Service Industries case, supra,the Board entered a ``broad'' cease-and-desist order against
Respondent Employer. General Counsel seeks here a
``broad'' cease-and-desist order that should apply to all of
Respondent Employer's current worksites and any new work-
sites where the Employer may be engaged to perform clean-
ing services during the 60-day posting period. In support of
this request, General Counsel cites the Employer's prior ad-
judicated misconduct as cited above; its current continuing
widespread unfair labor practice conduct at numerous loca-tions; the frequent transfer of employees by the Employer
among its various worksites and their high turnover rate; and
the participation of upper management in this well docu-
mented pattern of continuing widespread coercive and dis-
criminatory conduct at the Employer's various worksites.
Charging Party Union joins in this request. I find and con-
clude on this record that, in order to effectuate the purposes
and policies of the Act, such a broad order should issue here
and the required notice, in both English and Spanish, should
be posted at all of the Employer's current worksites and any
new worksites acquired within the 60-day posting period in
the metropolitan Washington D.C. area.General Counsel also seeks a requirement that the requirednotice, with a Spanish translation, be mailed to all discrim-
inatees, current employees, and all employees hired during
the 60-day posting period. In support of this request, General
Counsel cites the numerous employee worksites of the Em-
ployer and lack of any central USSI building where notices
to employees would customarily be posted and read by the
numerous janitorial employees. Charging Party Union joins
in this request. I find and conclude on this record that, in
order to effectuate the purposes and policies of the Act, the
required notice, with a Spanish translation, should also be
mailed to all discriminatees, current employees, and all em-
ployees hired during the 60-day posting period in the metro-
politan Washington, D.C. area. Such a provision is reason-ably calculated to ensure that Respondent Employer's em-ployees will be effectively made aware of the remedy pro-
vided herein.General Counsel also seeks a requirement that RespondentEmployer, because of the peculiar circumstances of this case,
be required to timely submit to the Regional Director a state-
ment of compliance signed by a responsible USSI official
that details the exact locations where such notices have been
posted; the names and addresses of employees to whom such
notices have been mailed; and the commencement of all new
Washington, D.C. metropolitan worksites during the posting
period. I find and conclude on this record that, in order to
effectuate the purposes and policies of the Act, this requested
statement of compliance is reasonably calculated to ensure
that the Employer will fulfill its above obligations.In addition, it has been found that the from about June 14to July 1, 1993 employees of Respondent Employer at build-
ing worksites 529 14th Street N.W. and 1331 Pennsylvania
Avenue N.W., Washington, D.C., struck the Employer; that
from about June 18 to July 1, 1993, employees at building
worksite 1420 New York Avenue NW struck the Employer;
that from about June 22 to July 1, 1993, employees at build-
ing worksite 1800 Massachusetts Avenue N.W. struck the
Employer; that the above strikes were caused by the Employ-
er's unfair labor practice conduct; that on July 1, 1993, the
21 striking employees named in footnote 1, supra, made un-
conditional offers to return to their former positions of em-
ployment; and that from July 1, 1993, the Employer failed
and refused to offer full and immediate reinstatement to these
striking employees and/or has not returned them to substan-
tially equivalent positions because of their union and pro-
tected concerted activities, in violation of Section 8(a)(3) and
(1) of the Act. Therefore, in order to effectuate the purposes
and policies of the Act, Respondent Employer will be di-
rected to offer the 21 striking employees immediate and full
reinstatement to their former jobs or, if their former jobs no
longer exist, to substantially equivalent positions, without
prejudice to their seniority or any other rights or privileges
previously enjoyed, and make them whole for any loss of
earnings and other benefits suffered as a result of Respondent
Employer's failure to honor their July 1 requests to return to
work from their unfair labor practice strikes, dismissing if
necessary any employees hired on or after the commence-
ment of their unfair labor practice strikes. Backpay, with in-
terest, shall be computed in the manner prescribed in F.W.
Woolworth Co., 90 NLRB 289 (1950), and New Horizons forthe Retarded, 283 NLRB 1173 (1987).34In addition, it has been found that Respondent Employeralso violated Section 8(a)(3) and (1) of the Act by
discriminatorily discharging employees Ricardo Diaz and
Cristina Diaz about October 11, 1993; by discriminatorily
issuing written warnings to employee Maria Treminio about
November 29 and December 7 and later discharging her
about December 22, 1993; by discriminatorily discharging
employee Juan Bolanos about November 22, 1993; by
discriminatorily discharging employees Maria Campos,VerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00029Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
35Counsel for Charging Party Union seeks additional remedial re-lief, including the reading of the notices and access. In my view, the
above recommended remedial provisions will reasonably and ade-
quately effectuate the purposes and policies of the Act.36If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, beadopted by the Board and all objections to them shall be deemed
waived for all purposes.Augustin Barrero, and Mericruz Sorto about January 27,1994; by discriminatorily transferring employee Carlos
Ipanaque about February 7 and issuing him a warning about
February 28, 1994; by discriminatorily discharging employee
Estella Hernandez about June 6, 1994; by discriminatorily
issuing a written warning to employee Rosa Flores and dis-
charging her about June 8 and June 9, 1994; and by again
discriminatorily issuing warnings to employee Carlos
Ipanaque about April 7 and 26 and later discharging him
about April 27 or 28, 1994. Therefore, Respondent Employer
will similarly be directed to offer the discriminatees imme-
diate and full reinstatement to their former jobs or, in the
event their former jobs no longer exist, to substantially
equivalent positions without prejudice to their seniority or
other rights and privileges, and make them whole for any
loss of earnings they may have suffered by reason of their
unlawful and discriminatory firings and/or transfers, by mak-
ing payment to them of a sum of money equal to that which
they normally would have earned from the dates of their un-
lawful and discriminatory firings and/or transfers to the dates
of their respective offers of reinstatement, less net earnings
during such period, with interest, computed as provided
above.Respondent Employer will also be directed to preserve andmake available to the Board or its agents on request all pay-
roll records and reports and all other records necessary to de-
termine backpay and compliance under the terms of this De-
cision and Order. And, Respondent Employer will be di-
rected to remove from its files any references to the discrimi-
natory discharges and transfers of and/or warnings to said 10
employees named above, and notify the discriminatees in
writing that this has been done and that evidence of these
discriminatory actions will not be used as a basis for future
personnel action against them, in accordance with SterlingSugars, 261 NLRB 472 (1982).In addition, it has been found that Respondent Employerunlawfully paid nonstriking employees a ``bonus'' for work-
ing June 14 and 15, 1993. Therefore, in order to effectuate
the purposes and policies of the Act, Respondent Employer
will be directed to pay to each of its employees engaged in
this strike who did not receive such bonuses an amount to
be determined in compliance proceedings that represents the
individual bonus payments unlawfully made, with interest, as
provided above.35On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended36ORDERThe Respondent Employer, United States Service Indus-tries, Inc., its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Interfering with, restraining, and coercing its employ-ees in the exercise of their Section 7 rights, in violation ofSection 8(a)(1) of the Act, by telling employees that, becausethey had signed with the Union, Service Employees Inter-
national Union, Local 82, AFL±CIO, CLC, and gone on
strike, they were not allowed to work for the Employer at
certain building worksites; by engaging in, and creating theimpression that it was engaging in, surveillance of employee
union and protected concerted activities; by threatening em-
ployees that their union and protected concerted activities
would result in discharge and other adverse consequences; by
telling employees that in effect they could only engage in
union and protected concerted activities outside of their
building worksite; by coercively interrogating employees
about employee union and protected concerted activities and
threatening employees with written warnings for their refusal
to identify employees engaged in union and protected con-
certed activities; by threatening employees with transfer and
discharge if they went on strike; by threatening employees
with the elimination of part of its operation because they had
joined the Union and engaged in a strike; by telling employ-
ees that they had been permanently replaced because they
had engaged in a strike to protest the Employer's unfair labor
practice conduct; by telling employees that they had prob-
lems because they had engaged in protected strike activity;
by telling an employee that after his return from leave he
would be transferred to another building worksite and his
current position could not be reserved because he had partici-
pated in union and protected concerted activities; by telling
other employees that they had not been transferred to avail-
able work because of their participation in union and pro-
tected concerted activities and threatening that employees
who had engaged in union and protected concerted activities
would be terminated; by telling other employees that they
had been transferred because of their union and protected
concerted activities; by informing an employee that she had
been fired because of her union membership; by issuing a
written warning to an employee because she wore a union
button; and by rewarding nonstriking employees by paying
them a bonus.(b) Discriminating in regard to hire or tenure of employ-ment or any term or condition of employment to discourage
membership in the Union, in violation of Section 8(a)(3) and
(1) of the Act, by failing and refusing to offer full and im-
mediate reinstatement to the 21 striking employees named
below who were engaged in a strike caused by the Employ-
er's unfair labor practice conduct and/or by not returning
them to substantially equivalent positions, on their July 1,
1993 unconditional offer to return to work:1. Augustin Barrero12. Saul Herrera
2. Juan Bolanos13. Santos Juares

3. Maria Campos14. Jose Lopez

4. Nelson Canales15. Maria Mancia

5. Olga Carranza16. Jose Rovira

6. Nemecio Cotoc17. Felicita Saravia

7. Rosendo Donis18. Jose Saravia

8. Jose Galicias19. Alfonso Sorto

9. Milton Guzman20. Maria Treminio

10. Alma Hernandez21. Rosa Urrutia

11. Maria Hernandez(c) Discriminating in regard to hire or tenure of employ-ment or any term or condition of employment to discourage
membership in the Union, in violation of Section 8(a)(3) andVerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00030Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
 261UNITED STATES SERVICE INDUSTRIES37If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(1) of the Act, by discriminatorily discharging employees Ri-cardo Diaz and Cristina Diaz about October 11, 1993; by
discriminatorily issuing written warnings to employee Maria
Treminio about November 29 and December 7 and later dis-
charging her about December 22, 1993; by discriminatorily
discharging employee Juan Bolanos about November 22,
1993; by discriminatorily discharging employees Maria
Campos, Augustin Barrero, and Mericruz Sorto about Janu-
ary 27, 1994; by discriminatorily transferring employee Car-
los Ipanaque about February 7 and issuing him a warning
about February 28, 1994; by discriminatorily discharging em-
ployee Estella Hernandez about June 6, 1994; by
discriminatorily issuing a written warning to employee Rosa
Flores and discharging her about June 8 and June 9, 1994;
and by again discriminatorily issuing warnings to employee
Carlos Ipanaque about April 7 and 26 and later discharging
him about April 27 or 28, 1994.(d) In any other manner interfering with, restraining, or co-ercing its employees in the exercise of the rights guaranteed
to them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer the 21 striking employees named above imme-diate and full reinstatement to their former jobs or, if those
jobs no longer exist, to substantially equivalent positions,
without prejudice to their seniority or any other rights or
privileges previously enjoyed, and make them whole for any
loss of earnings and other benefits suffered as a result of Re-
spondent Employer's failure to honor their July 1, 1993 re-
quests to return to work from their unfair labor practice
strikes, dismissing if necessary any employees hired on or
after the commencement of their unfair labor practice strikes,
with interest, as provided in the remedy section of this deci-
sion.(b) Offer discriminatees Ricardo Diaz, Cristina Diaz,Maria Treminio, Juan Bolanos, Maria Campos, Augustin
Barrero, Mericruz Sorto, Carlos Ipanaque, Estella Hernandez,
and Rosa Flores immediate and full reinstatement to their
former jobs or, in the event their former jobs no longer exist,
to substantially equivalent positions, without prejudice to
their seniority or other rights and privileges, and make them
whole for any loss of earnings they may have suffered by
reason of their unlawful and discriminatory firings and/or
transfers, with interest, as provided in the remedy section of
this decision.(c) Remove from its files any references to the discrimina-tory discharges and transfers of and/or warnings to the 10discriminatees named above, and notify said discriminateesin writing that this has been done and that evidence of these
discriminatory actions will not be used as a basis for future
personnel action against them in any way.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(e) Pay to each of its striking employees bonuses unlaw-fully paid to nonstriking employees on June 14 and 15, 1993,
with interest, as provided in the remedy section of this deci-
sion.(f) Post at all of its current worksites in the MetropolitanWashington D.C. area and any new worksites acquired there
within the 60-day posting period copies of the attached no-
tice, marked ``Appendix,''37in both English and Spanish, asprovided in the Board's Decision. Copies of the notice, in
both English and Spanish, on forms provided by the Re-
gional Director for Region 5, after being signed by the Re-spondent's authorized representative, shall be posted by the
Respondent immediately upon receipt and maintained for 60
consecutive days in conspicuous places including all places
where notices to employees are customarily posted. Reason-
able steps shall be taken by the Respondent to ensure that
the notices are not altered, defaced, or covered by any other
should be posted.(g) Mail to all discriminatees, current employees, and allemployees hired during the 60-day posting period in the Met-
ropolitan Washington, D.C. area copies of the notice, in both
English and Spanish, as provided in the Board's Decision.(h) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply. Submit to the Regional Director a statement
of compliance signed by a responsible USSI official that de-
tails the exact locations where such notices have been posted;
the names and addresses of employees to whom such notices
have been mailed; and the commencement of all new Wash-
ington, D.C. metropolitan worksites during the posting pe-
riod.VerDate 12-JAN-9909:24 Jul 29, 1999Jkt 183525PO 00000Frm 00031Fmt 0610Sfmt 0610D:\NLRB\319\31938apps04PsN: apps04
